Exhibit 10.102

 

Prepared By And

After Recording Return To:

 

Lawrence C. Adams, Esq.
Jenkens & Gilchrist, A Professional Corporation
1445 Ross Avenue, Suite 3200
Dallas, Texas 75202

 

ATTENTION:  COUNTY CLERK—THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME
FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN
THE RECORDS WHERE MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS
INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS
A FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN. THE MAILING ADDRESSES OF THE MORTGAGOR (DEBTOR)
AND MORTGAGEE (SECURED PARTY) ARE SET FORTH IN THIS INSTRUMENT.

 

MORTGAGE, SECURITY AGREEMENT,

AND

ASSIGNMENT OF LEASES AND RENTS

 

This MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS
(hereinafter referred to as this “Mortgage”) is executed by HUNTLEY DEVELOPMENT
LIMITED PARTNERSHIP, an Illinois limited partnership (“Mortgagor”), whose
address for notice hereunder is c/o The Prime Group, Inc., 77 West Wacker Drive,
Suite 4200, Chicago, Illinois 60601, Attn:  Gary J. Skoien, to and in favor of
BEAL BANK, S.S.B., a savings bank organized under the laws of the State of Texas
(“Mortgagee”), whose address for notice hereunder is 15770 N. Dallas Parkway,
3rd Floor, Dallas, Texas 75248, Attn: William T. Saurenmann:

 

W I T N E S S E T H:

 

ARTICLE I

 

DEFINITIONS

 

1.1                                 As used herein, the following terms shall
have the following meanings:

 

1

--------------------------------------------------------------------------------


 

(a)                                  Applicable Environmental Laws: All Legal
Requirements now or hereafter applicable to the use, treatment, processing,
disposal, transportation, storage or handling of hazardous or toxic wastes or
substances, including, without limitation, the Resource Conservation and
Recovery Act of 1987 (42 U.S.C. Section 6901 et seq.), as amended from time to
time, and regulations promulgated thereunder or pursuant thereto, and the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), as amended from time to time, and regulations
promulgated thereunder or pursuant thereto.

 

(b)                                 Debtor Relief Laws: Any applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar laws, whether federal or state or of a country other
than the United States of America, affecting the rights or remedies of creditors
generally, as in effect from time to time.

 

(c)                                  Escrowed Funds: The amounts paid by
Mortgagor to Mortgagee pursuant to Paragraph 12.4 hereof to be held by Mortgagee
in a fund for the payment of the Impositions, subject to the provisions of such
Paragraph 12.4.

 

(d)                                 Event of Default: Any happening or
occurrence described in Article VI herein.

 

(e)                                     Fixtures: All right, title and interest
of Mortgagor in and to all materials, supplies, equipment, apparatus and other
items now or hereafter attached to, installed on or in the Land or the
Improvements, or which in some fashion are deemed to be fixtures to the Land or
Improvements under the laws of the State of Illinois, including the Illinois
Uniform Commercial Code. The term “Fixtures” shall include, without limitation,
all items of personalty to the extent that the same may be deemed Fixtures under
applicable law.

 

(f)                                       Governmental Authority: Any and all
courts, boards, agencies, commissions, offices or authorities of any nature
whatsoever for any governmental unit (federal, state, county, district,
municipal, city or otherwise) whether now or hereafter in existence.

 

(g)                                 Guarantors (whether one or more):  The Prime
Group, Inc., an Illinois corporation.

 

(h)                                 Guaranty: That certain Guaranty Agreement,
of even date herewith, executed by the Guarantors in favor of Mortgagee, by
which the Guarantors jointly and severally guaranty the payment and performance
of Mortgagor’s obligations in regard to the Loan and under the Loan Documents.

 

(i)                                     Impositions: The Insurance Premiums,
water, gas, sewer, electricity and other utility rates and charges; all rentals
charged under any ground lease covering all or any part of the Mortgaged
Property; all charges imposed pursuant to any subdivision, planned unit
development or condominium declaration or restrictions; all charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property, and all other costs, expenses, taxes, charges and assessments, and any
interest or penalties with respect thereto, of any kind and nature whatsoever
which at any time prior to or after the execution hereof may be assessed, levied
or imposed upon the Mortgaged Property or upon the

 

2

--------------------------------------------------------------------------------


 

ownership, operation, use, occupancy or enjoyment thereof, or which are related
in any way to the transactions contemplated under the Loan Documents.

 

j)                                         Improvements: All right, title and
interest of Mortgagor in and to any and all buildings, structures, open parking
areas, roadways, utility lines and facilities, land development activity and
other improvements, and any and all accessions, additions, replacements,
substitutions or alterations thereof or appurtenances thereto, now or at any
time hereafter situated, placed or constructed upon the Land or any part
thereof.

 

(k)                                  Indebtedness: The principal of, interest on
and all other amounts and payments due under or secured by the Note, this
Mortgage or any other Loan Document, and all renewals, extensions and
modifications of any thereof, together with all funds hereafter advanced by
Mortgagee to or for the benefit of Mortgagor as contemplated by any covenant or
provision herein or therein contained or for any other purpose, and all other
currently existing indebtedness or obligation of whatever kind or character,
direct or indirect, absolute or contingent, owing or which may hereafter become
owing by Mortgagor to Mortgagee, whether such indebtedness or obligation is
evidenced by note, net profits agreement, open account, overdraft, endorsement,
surety agreement, guaranty or otherwise,

 

(1)                                  Insurance Premiums: The premiums payable by
Mortgagor under each of the policies of insurance which Mortgagor is required to
maintain pursuant to the terms of this Mortgage.

 

(m)                               Land: The real estate or any interest therein
described in Exhibit “A” attached hereto and made a part hereof, together with
all Improvements and Fixtures and all rights, titles and interests appurtenant
thereto.

 

(n)                                 Leases: All right, title and interest of
Mortgagor in and to any and all leases, subleases, licenses, concessions or
other agreements (written or verbal, now or hereafter in effect) which now or
hereafter grant a possessory interest in and to, or the right to extract, mine,
reside in, operate in, sell or use the Mortgaged Property.

 

(o)                                 Legal Requirements: (i) Any and all present
and future judicial decisions, statutes, rulings, rules, regulations, permits,
certificates or ordinances of any Governmental Authority in any way applicable
to Mortgagor or the Mortgaged Property, including, but not limited to, those
regarding the ownership, use, construction, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of the Mortgaged Property,
(ii) any and all Leases and other contracts (written or oral) of any nature to
which Mortgagor may be bound and (iii) any and all restrictions, reservations,
conditions, easements or other covenants or agreements of record affecting the
Mortgaged Property.

 

(p)                                 Loan: The loan by Mortgagee to Mortgagor, in
an amount not to exceed the principal sum of the Note.

 

(q)                                Loan Agreement: That certain letter loan
agreement, dated of even date herewith, executed by Mortgagor and Mortgagee,
relating to the Loan.

 

(r)                                    Loan Documents: The Note, this Mortgage,
the Loan Agreement, the

 

3

--------------------------------------------------------------------------------


 

Guaranty and any and all other documents now or hereafter executed by Mortgagor
or any Guarantor to evidence or secure the payment of the Indebtedness or the
performance and discharge of the Obligations, and any and all other documents
executed by Mortgagor, any Guarantor or any other person or entity in connection
with the Loan.

 

(s)                                 Mortgaged Property: The Land, Improvements,
Fixtures, Personalty, Leases and Rents, together with:

 

(i)                                     all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances in anywise
appertaining thereto, and all right, title and interest of Mortgagor in and to
any streets, ways, alleys, strips or gores of land adjoining the Land or any
part thereof, which Mortgagor now owns or at any time hereafter acquires;

 

(ii)                                  all betterments, accessions, additions,
appurtenances, substitutions,

 

replacements and revisions thereof and thereto and all reversions and remainders
therein;

 

(iii)                               all of Mortgagor’s right, title and interest
in and to any award, remuneration, settlement or compensation heretofore made or
hereafter to be made by any Governmental Authority to Mortgagor, including those
for any vacation of,

 

or change of grade in, any streets affecting the Land or the Improvements;

 

(iv)                              all right, title and interest of Mortgagor in
and to the following: all plans and specifications for the Improvements; all
contracts and subcontracts relating to the Land, Improvements, Fixtures,
Personalty, Leases and Rents, all deposits (including tenant’s security
deposits), funds, accounts, contract rights (including, without limitation,
those relating to the Annexation Agreement to which reference is made on Exhibit
“B” attached hereto), instruments, documents, general intangibles (including
trademarks, service marks, trade names and symbols used in connection
therewith), and notes or chattel paper arising from or by virtue of any
transactions related to the property described herein; all commissions and fees
that may be due to Mortgagor in regard to the sale of any portion of the
Mortgaged Property; all right, title and interest of Mortgagor in regard to any
municipal utility district, tax district, road district and/or planned
improvement district relating to all or any part of the Land, including, without
limitation, all rights to payments and/or reimbursement from any thereof, all
permits, licenses, franchises, certificates, and other rights and privileges
obtained in connection with the property described herein; all proceeds arising
from or by virtue of the sale, lease or other disposition of all or any part of
the Mortgaged Property (consent to same not granted or to be implied hereby);
all proceeds (including premium refunds) payable or to be payable under each
policy of insurance relating to the Mortgaged Property;

 

(v)                                 all other interest of every kind and
character which Mortgagor now has or at any time hereafter acquires in and to
all or any part of the above described real and personal property and all
property which is used or useful in connection therewith, including rights of
ingress and egress, easements, licenses, and all

 

4

--------------------------------------------------------------------------------


 

reversionary rights or interests of Mortgagor with respect to such property. To
the extent permitted by law, all of the foregoing personal property and Fixtures
are to be deemed and held to be a part of and affixed to the Land. In the event
the estate of the Mortgagor in and to any of the Land and Improvements is a
leasehold estate, this conveyance shall include, and the lien, security interest
and assignment created hereby shall encumber and extend to, all other, further
or additional titles, estates, interest or rights which may exist now or at any
time be acquired by Mortgagor in or to the property demised under the lease
creating such leasehold estate and including Mortgagor’s rights, if any, to
purchase the property demised under such lease and, if fee simple title to any
of such property shall ever become vested in Mortgagor, such fee simple interest
shall be encumbered by this Mortgage in the same manner as if Mortgagor had fee
simple title to such property as of the date of execution hereof without the
necessity of any further act by Mortgagor, Mortgagee or any third party; and

 

(vi)                              any and all other security and collateral of
any nature whatsoever, now or hereafter given for the repayment of the
Indebtedness or the performance and discharge of the Obligations.

 

As used in this Mortgage, the term “Mortgaged Property” is expressly defined as
meaning all or, where the context permits or requires, any portion of the above
and all or, where the context permits or requires, any interest therein.

 

(t)                                   Mortgagee: Beal Bank, S.S.B., and the
subsequent holder or holders, from time to time, of the Note.

 

(u)                                Mortgagor: Huntley Development Limited
Partnership, and any and all subsequent owners of all or any portion of the
Mortgaged Property (consent to any transfer of any such title by Huntley
Development Limited Partnership not hereby given or implied).

 

(v)                                 Note: That certain Promissory Note, dated of
even date herewith, executed by Mortgagor, payable to the order of Mortgagee, in
the principal sum of $10,000,000.00 bearing interest and being payable as
provided therein, becoming finally due and payable on October 31, 2000, subject
to extension of such maturity date as provided in the Loan Agreement, and any
and all renewals and/or modifications and/or extensions thereof.

 

(w)                              Obligations: Any and all of the covenants,
warranties, representations and other obligations (other than to repay the
Indebtedness) relating to the Loan made or undertaken by Mortgagor to Mortgagee
or others as set forth in the Loan Documents.

 

(x)                                  Permitted Encumbrances:  The outstanding
easements, building lines, restrictions and other matters (if any) as set forth
on Exhibit “B” attached hereto and made a part hereof, together with any other
encumbrances on the title to any of the Land hereafter expressly approved or
consented to by Mortgagee in writing, which approval or consent may be granted
or withheld at the sole discretion of Mortgagee.

 

(y)                                 Personalty: All of the right, title and
interest of Mortgagor in and to all tangible and intangible personal property,
including all accounts, equipment, consumer

 

5

--------------------------------------------------------------------------------


 

goods, chattel paper, goods, inventory, instruments, money, general intangibles,
documents, minerals, crops and timber (as those terms are defined in the
Illinois Uniform Commercial Code) which are attached to, installed on or placed
or used on, in connection with or which are acquired for such attachment,
installation, placement or use, or which arise out of the development,
improvement, financing, leasing, operation, use or maintenance of, the Land, the
Improvements, the Fixtures or other goods located on the Land or Improvements,
or from or out of any business operated in or from the Land or the Improvements,
together with all additions, accessions, accessories, amendments and
modifications thereto, extensions, renewals, enlargements and proceeds thereof,
substitutions therefor, and income and profits therefrom. All right, title and
interest of Mortgagor in and to the following are included, without limitation,
in the definition of Personalty: furnishings, building materials, supplies,
machines, engines, boilers, stokers, pumps, fans, vents, blowers, dynamos,
furnaces, elevators, ducts, shafts, pipes, furniture, cabinets, shades, blinds,
screens; plumbing, heating, air conditioning, lighting, lifting, ventilating,
refrigerating, cooking, medical, laundry and incinerating equipment, partitions,
drapes, carpets, rugs and other floor coverings, awnings, call and sprinkler
systems, fire prevention and extinguishing apparatus and equipment, water tanks,
swimming pools, compressors, vacuum cleaning systems, disposals, dishwashers,
ranges, ovens, kitchen equipment, cafeteria equipment, recreational equipment,
lawn and landscaping equipment and supplies, loan commitments, management
agreements, maintenance and service agreements, utility contracts, financing
arrangements, bonds, construction contracts, leases, licenses, permits, sales
contracts, insurance policies and the proceeds therefrom, plans and
specifications, surveys, rent rolls, books and records, funds, bank deposits and
all other intangible personal property.

 

(z)                                   Prior Indebtedness: The indebtedness and
obligations evidenced and/or secured by the Prior Indebtedness Documents.

 

(aa)                            Prior Indebtedness Documents: The documents
listed on Exhibit “C” attached hereto which evidence, secure and/or otherwise
relate to the Prior Indebtedness therein described, which encumber some or all
of the Mortgaged Property as more particularly described on Exhibit “C” hereto.

 

(bb)                          Rents: All right, title and interest of Mortgagor
in and to all the rents, revenues, income, proceeds, royalties, profits and
other benefits now or hereafter paid or payable for using, leasing, licensing,
possessing, operating from or in, residing in, selling, mining, extracting or
otherwise enjoying or using all or any part of the Mortgaged Property, if any,
including, without limitation, all damages received following any default under
any of the Leases and all proceeds payable under any policy of insurance
covering loss of rents.

 

(cc)                            Taxes: All real estate and personal property
taxes and assessments payable with respect to the ownership, use or operation of
the Mortgaged Property including, without limitation, all ad valorem taxes
levied or assessed against the Mortgaged Property.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

 

GRANT

 

To secure the full and timely payment of the Indebtedness and the full and
timely performance and discharge of the Obligations, Mortgagor has GRANTED,
SOLD, ASSIGNED, RELEASED, ALIENED, TRANSFERRED, REMISED, CONVEYED and MORTGAGED,
and by these presents does GRANT, SELL, ASSIGN, RELEASE, ALIEN, TRANSFER,
REMISE, CONVEY and MORTGAGE unto Mortgagee, and grant to Mortgagee a security
interest in, the Mortgaged Property, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its
successors and assigns forever, and Mortgagor does hereby bind itself, its
successors and assigns to warrant and forever defend the title to the Mortgaged
Property unto Mortgagee against every person whomsoever lawfully claiming or to
claim the same or any part thereof, subject only to the Permitted Encumbrances;
provided, however, that if Mortgagor shall pay in full the Indebtedness and
shall fully perform and discharge the Obligations, then the titles, liens,
security interests, estates and rights granted by the Loan Documents shall
terminate; otherwise, the same shall remain in full force and effect.

 

ARTICLE III

 

WARRANTIES AND REPRESENTATIONS

 

Mortgagor hereby unconditionally warrants and represents to Mortgagee as
follows:

 

3.1.                              Organization. Mortgagor is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Illinois. Mortgagor is duly qualified to transact business and
is in good standing in the State of Illinois. The execution and delivery of the
Loan Documents have been duly authorized under the terms of Mortgagor’s
Agreement of Limited Partnership and authorized by Mortgagor’s partners.
Mortgagor has all requisite authority, licenses and permits to own, operate and
encumber the Mortgaged Property. No proceeding or action is pending, planned or
threatened for the dissolution, termination or annulment of Mortgagor.

 

3.2.                              Validity of Documents. The execution, delivery
and performance by Mortgagor of the Loan Documents and the borrowing evidenced
by the Note, (i) have received all (if any) requisite prior governmental
approval in order to be legally binding and enforceable in accordance with the
terms thereof, and (ii) will not violate, be in conflict with, result in a
breach of or constitute (with due notice or lapse of time, or both) a default
under any mortgage, indenture, agreement, commitment or instrument to which
Mortgagor is a party or by which any of its assets are bound, or any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Mortgagor’s property or assets,
except as contemplated by the provisions of the Loan Documents. To the best of
Mortgagor’s knowledge, after reasonable investigation and inquiry, the Loan
Documents constitute the legal, valid and binding obligations of Mortgagor and
are enforceable against Mortgagor in accordance with their respective terms,
except as such enforceability may be limited by applicable Debtor Relief Laws.
Mortgagor has full and lawful authority to bargain, grant, sell, mortgage,
assign, transfer and convey to Mortgagee all of the Mortgaged Property as set
forth herein.

 

3.3.                              Information. To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, all information, reports,
papers and data given by or on behalf of Mortgagor or the Guarantor to Mortgagee
with respect to Mortgagor, the Guarantor and/or the Mortgaged Property and/or

 

7

--------------------------------------------------------------------------------


 

otherwise in regard to the Loan are accurate, complete and correct in all
material respects and do not omit any fact necessary to prevent the facts
contained therein from being materially misleading. All information material to
the transactions contemplated herein and known to Mortgagor has been expressly
disclosed in writing by Mortgagor to Mortgagee.

 

3.4                                 Title to Mortgaged Property and Lien of this
Instrument. Mortgagor has good and indefeasible title to the Land and the
Improvements in fee simple, and good and indefeasible title to the Fixtures, the
Personalty, the Leases and the Rents, free and clear of any liens, charges,
encumbrances, security interests and adverse claims whatsoever except the
Permitted Encumbrances. This Mortgage constitutes a valid, subsisting Mortgage
of and on the Land, the Improvements, and the Fixtures and a valid, subsisting
security interest in and to the Personalty, Leases and Rents, all in accordance
with the terms hereof, subject to only the Permitted Encumbrances. To
Mortgagor’s knowledge, none of the Personalty has been acquired by Mortgagor in
violation of any applicable bulk sale law. No tenant or other party has any
rights or interests of any kind with respect to the Mortgaged Property. The only
other liens and security interests encumbering any of the Mortgaged Property are
those liens and security interests described on Exhibit “B” attached hereto.

 

3.5.                              Taxes and Other Payments. Mortgagor has filed
all federal, state, county, municipal and city income, franchise and other tax
returns which are required to have been filed by Mortgagor, and Mortgagor has
paid all taxes which have become due pursuant to such returns or pursuant to any
assessments received by Mortgagor, and Mortgagor knows of no basis for any
additional assessment in respect of any such taxes. Mortgagor has paid or will
pay in full (except for such retainages as may be permitted or required by any
Legal Requirements to be withheld by Mortgagor pending completion of the
Improvements) all sums owing or claimed for labor, material, supplies, personal
property (whether or not constituting a Fixture hereunder) and services of every
kind and character used, furnished or installed in the Mortgaged Property, and
no claim for any of the same currently exists and no valid claim will be
permitted to become past due.

 

3.6.                              Litigation. There are no actions, suits or
proceedings pending or, to the knowledge of Mortgagor, threatened against or
affecting Mortgagor, the Guarantor or any of the Mortgaged Property with respect
to which an adverse decision is reasonably likely which would materially
adversely affect the ability of Mortgagor to perform its obligations under the
Loan Documents or which involve the validity or enforceability of this Mortgage
or any other Loan Document or the priority of the lien and security interest
hereof, and no event has occurred (including specifically Mortgagor’s execution
of the Loan Documents and the consummation of the Loan) which will violate, be
in conflict with, result in the breach of or constitute (with due notice or
lapse of time, or both) a default under, any Legal Requirement which would
materially and adversely affect the ability of Mortgagor to perform its
obligations under the Loan Documents, or result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any of Mortgagor 5
property other than the liens and security interests created by or permitted
under the Loan Documents.

 

3.7.                              The Financial Statements. The financial
statements of Mortgagor and the Guarantor heretofore delivered to Mortgagee are
true, complete and correct in all material respects, have been prepared in
accordance with generally accepted accounting principles consistently applied,
and fairly present the financial condition of the Mortgagor and the Guarantor as
of the dates thereof. No materially adverse change in Mortgagor’s or the
Guarantor’s financial condition has occurred since the dates thereof, and no
borrowings have been made by Mortgagor or the Guarantor since the dates

 

8

--------------------------------------------------------------------------------


 

thereof other than the borrowings contemplated hereby or other borrowings
approved in writing by Mortgagee. Neither Mortgagor nor the Guarantor has any
liabilities, direct or contingent (including, without limitation, any liability
for taxes or any forward or long-term commitments), which are not disclosed or
shown to be reserved against in its current financial statement delivered to
Mortgagee.

 

3.8.                              No Defaults. Mortgagor is not in default under
any of the Loan Documents or any of the Prior Indebtedness Documents, and no
event has occurred which by notice, the passage of time or otherwise would
constitute an event of default under any of the Loan Documents or any of the
Prior Indebtedness Documents. Mortgagor is not in default in the payment of any
indebtedness for borrowed money or under the terms and provisions of any
agreement or instrument evidencing any such indebtedness. To Mortgagor’s
knowledge, it is not in default with respect to any order, writ, injunction,
decree or demand of any court or of any other requirement of any Governmental
Authority.

 

3.9.                              Access and Utilities. The Mortgaged Property
has adequate rights of access to public ways and has access to all water,
sanitary sewer and storm drain facilities and other utility services which are
necessary for the use of the Mortgaged Property and Improvements for their
intended purposes. All public utilities necessary to the full use and enjoyment
of the Mortgaged Property as permitted by applicable zoning are now available
(or will be made available when necessary) at the boundaries of the Mortgaged
Property to serve the Mortgaged Property and Improvements. All roads necessary
for the utilization of the Mortgaged Property and Improvements for their
intended purposes as permitted by applicable zoning have been completed and
provide uninterrupted, continuous and adequate paved access to the Mortgaged
Property and the Improvements in accordance with all Legal Requirements.

 

3.10.                        Licenses Permits. Mortgagor has obtained from each
Governmental Authority and from each beneficiary of each restrictive covenant
encumbering the Mortgaged Property (if any) all licenses, permits,
authorizations, consents and approvals necessary for the operation, use and
occupancy of the Improvements.

 

3.11.                        Lien Potential. Mortgagor has not taken, suffered
or permitted any action, the effect of which would be to establish or cause the
inception or priority of any mechanics’ or materialman’s lien, statutory or
otherwise, or any other lien, charge, or encumbrance upon the Mortgaged Property
(or any part thereof) to be prior or superior to the lien and security interest
of this Mortgage. Each contractor, subcontractor, mechanic and materialman which
has at any time supplied labor or materials to the Mortgaged Property for or on
behalf of Mortgagor has been or will timely be paid in full, and Mortgagor has
not received any lien affidavit with respect to the Mortgaged Property.

 

3.12.                        Dangerous Conditions. Mortgagor has no actual
knowledge of any dangerous condition affecting any portion of the Mortgaged
Property.

 

3.13.                        Environmental Matters. To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, the Mortgaged Property is
not in violation of any Applicable Environmental Laws and is not subject to any
existing, pending or threatened investigation or inquiry by any Governmental
Authority or to any remedial obligations under any Applicable Environmental
Laws. Mortgagor has no knowledge that any flammable explosives, radioactive
materials, hazardous or toxic wastes, hazardous or toxic substances or related
materials have been used, generated, manufactured, stored, spilled, released, or
disposed of on, under, from, about or onto the Mortgaged

 

9

--------------------------------------------------------------------------------


 

Property in violation of Applicable Environmental Laws. In addition, Mortgagor
has no knowledge of any presence, disposal, spill, use or release of any
hazardous or toxic wastes, hazardous or toxic substances or related materials
on, under, from, about or onto the Mortgaged Property prior to Mortgagorts
acquisition of title to the Mortgaged Property in violation of Applicable
Environmental Laws.  To the best of Mortgagor’s knowledge, after reasonable
investigation and inquiry, no asbestos or asbestos-containing materials have
been installed, used, incorporated into or disposed of in the Improvements or on
the Land at any time in violation of Applicable Environmental Laws. To the best
of Mortgagor’ 5 knowledge, after reasonable investigation and inquiry, no
underground tanks or containers of any nature are located on the Mortgaged
Property, or were located on the Mortgaged Property and subsequently moved or
filled in violation of Applicable Environmental Laws. To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, there are no
polychlorinated byphenyls (PCBs) located upon or in the Mortgaged Property,
including but not limited to any electrical transformers, flares and light
fixtures, or any other similar equipment or device of any nature in violation of
Applicable Environmental Laws. To the best of Mortgagor’ 5 knowledge, after
reasonable investigation and inquiry, there are no conditions likely to exist
during the term of this Mortgage, or in the foreseeable future, which would
require or are likely to require clean up, removal, remedial action, or other
responsive action pursuant to any Applicable Environmental Laws by Mortgagor, or
which would subject Mortgagor to damages, penalties, injunctive relief or clean
up costs under any Applicable Environmental Laws. To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, no permits, licenses or
approvals are required under any Applicable Environmental Laws relative to the
Mortgaged Property. To the best of Mortgagor’s knowledge, after reasonable
investigation and inquiry, neither the Mortgaged Property nor Mortgagor are
subject to any judgment, decree, order or citation which relates to or arises
out of a violation of any Applicable Environmental Law, or that requires
Mortgagor to clean up, remove or take remedial action or other responsive action
pursuant to any Applicable Environmental Law. To the best of Mortgagor’ 5
knowledge, after reasonable investigation and inquiry, there are not now, nor to
Mortgagor’s knowledge after reasonable investigation, have there ever been any
substances classified as hazardous or toxic under any Applicable Environmental
Law, stored, deposited, treated, recycled or disposed of on, under, or at the
Mortgaged Property in violation of Applicable Environmental Laws. Mortgagor will
fully comply with all Applicable Environmental Laws relative to the Mortgaged
Property at all times in the future.

 

Mortgagor has disclosed to all applicable Governmental Authorities all facts,
conditions and circumstances, if any, pertaining to the Mortgaged Property which
are required to be disclosed under Applicable Environmental Laws.

 

ARTICLE IV

 

AFFIRMATIVE COVENANTS

 

Mortgagor hereby unconditionally covenants and agrees with Mortgagee as follows:

 

4.1.                              Payment and Performance. Mortgagor will pay
the Indebtedness in accordance with its terms and will fully perform all of the
Obligations on or before the dates they are to be performed.

 

4.2.                              Existence. Mortgagor will preserve and keep in
full force and effect its existence,

 

10

--------------------------------------------------------------------------------


 

rights, franchises and trade names, and all licenses and permits necessary for
the development and operation of the Mortgaged Property for its intended use as
permitted by applicable zoning ordinances.

 

4.3.                              Compliance with Legal Requirements. Mortgagor
will promptly and faithfully comply with, conform to and obey all present and
future Legal Requirements, whether or not the same shall necessitate structural
changes in, improvements to, or interfere with the use or enjoyment of; the
Mortgaged Property.

 

4.4.                              Payment of lmpositions. Subject to the
provisions of paragraph 12.4 herein, Mortgagor will duly pay and discharge, or
cause to be paid and discharged, the Impositions not later than the date upon
which the Impositions become due; provided, however, that Mortgagor may, if
permitted by law and if installment payments would not create or permit the
filing of a lien against the Mortgaged Property, pay the Impositions in
installments, whether or not interest shall accrue on the unpaid balance of such
Impositions. Within fifteen (15) days following the due date of any of the
Insurance Premiums (or any installment thereof), Mortgagor, if paying such
Impositions directly pursuant to the terms of this Mortgage, shall furnish
Mortgagee with evidence satisfactory to Mortgagee of the payment thereof.

 

4.5.                              Condition of Property. Mortgagor will keep the
Mortgaged Property in the good order, condition and appearance, and will make
all repairs, replacements, renewals, additions, betterments, improvements and
alterations thereof and thereto, interior and exterior, structural and
nonstructural, ordinary and extraordinary, foreseen and unforeseen, which are
necessary or reasonably appropriate to keep same in such order, condition and
appearance. Mortgagor will also use its best efforts to prevent any act or
occurrence which might materially impair the value or usefulness of the
Mortgaged Property for its intended usage as set forth in any plans and
specifications for the Improvements submitted to Mortgagee or in the Loan
Documents. In instances where repairs, replacements, renewals, additions,
betterments, improvements or alterations are required in and to the Mortgaged
Property on an emergency basis to prevent loss, damage, waste or destruction
thereof, Mortgagor shall proceed to construct same, or cause same to be
constructed, notwithstanding anything to the contrary contained in Paragraph 5.2
hereinbelow; provided, however, that in instances where such emergency measures
are to be taken, Mortgagor will promptly notify Mortgagee in writing of the
commencement of same and the measures to be taken, and when same are completed,
the completion date and the measures actually taken.

 

4.6                                 Repairs. Mortgagor shall not make any
material improvements to the Mortgaged Property unless consented to in writing
by Mortgagee, which consent will not be unreasonably withheld. Upon receipt of
Mortgagee’s consent to the plans for the Improvements in question (the “Plans”),
Mortgagor shall construct its proposed Improvements strictly in accordance with
such Plans diligently, without delay and to final completion in a good and
workmanlike manner, free from construction defects and in accordance with the
Loan Documents. In no event shall Mortgagee have any liability or responsibility
whatsoever with respect to any improvements made to the Mortgaged Property by
Mortgagor, and as a condition to the commencement of construction, Mortgagor
shall cause all contractors, subcontractors and other persons engaged by or on
behalf of Mortgagor with respect to the work to procure and maintain insurance
coverage against such risks, in such amounts and with such companies as
Mortgagee may reasonably require fully insuring and protecting Mortgagee in
connection with the completion of Mortgagor’s improvements. Mortgagee, by
approving the Plans for the construction of Improvements to the Mortgaged
Property, is not thereby

 

11

--------------------------------------------------------------------------------


 

consenting to the imposition of any mechanic’s or materialmen’s or other lien
upon any of the Mortgaged Property as a result of the furnishing of any
materials, furnishings or equipment or the performance of any labor or services,
and in no event shall this Mortgage be deemed to have been subordinated to any
such lien or claim.

 

4.7.                              Insurance. Mortgagor shall obtain and maintain
the following types of insurance upon and relating to the Mortgaged Property:

 

(a)                                  When and if required by the Mortgagee, and
to the extent available, “All Risk” property and fire insurance (with extended
coverage endorsement) in an amount not less than the full replacement value of
the Improvements (with a deductible not to exceed $25,000.00 and with
co-insurance limited to a maximum of 10% of the amount of the policy), naming
Mortgagee under a standard mortgagee clause (438 BFU) and including agreed
amount, inflation guard, replacement cost and waiver of subrogation
endorsements;

 

(b)                                 Comprehensive general liability insurance in
an amount not less than $2,000,000 insuring against personal injury, death and
property damage and naming Mortgagee as additional insured; and

 

(c)                                  Such other types of insurance as may be
reasonably required from time to time by Mortgagee.

 

Upon the request of Mortgagee, Mortgagor shall increase the coverages under any
of the insurance policies required to be maintained hereunder or otherwise
modify such policies in accordance with Mortgagee’s request. All of the
insurance policies required hereunder shall be issued by corporate insurers
licensed to do business in the State of Illinois rated A or better by A.M. Best
Company and shall be in form acceptable to Mortgagee. If and to the extent that
any Improvements on the Mortgaged Property is located within an area that has
been or is hereafter designated or identified as an area having special flood
hazards by the Department of Housing and Urban Development or by such other
official as shall from time to time be authorized by federal or state law to
make such designation pursuant to any national or state program of flood
insurance, Mortgagor shall carry flood insurance with respect to the Mortgaged
Property in amounts not less than the maximum limit of coverage then available
with respect to the Mortgaged Property or the amount of the Indebtedness,
whichever is less. Certificates of all insurance required to be maintained
hereunder shall be delivered to Mortgagee, along with evidence of the payment in
full of all premiums required thereunder, concurrently with Mortgagor’s
execution of this Mortgage. All such certificates shall be in form acceptable to
Mortgagee. Certificates evidencing all renewal and substitute policies of
insurance shall be delivered to Mortgagee, along with evidence of the payment in
full of all premiums required thereunder, at least 15 days before termination of
the policies being renewed or substituted. If any loss shall occur at any time
when Mortgagor shall be in default hereunder, Mortgagee shall be entitled to the
benefit of all insurance policies held or maintained by Mortgagor, to the same
extent as if same had been made payable to Mortgagee, and upon foreclosure
hereunder, Mortgagee shall become the owner thereof to the extent such
properties relate to the Mortgaged Property. Mortgagee shall have the right, but
not the obligation, to make premium payments, at Mortgagor’s expense, to prevent
any cancellation, endorsement, alteration or reissuance of any policy of
insurance maintained by Mortgagor, and such payments shall be accepted by the
insurer to prevent same.

 

12

--------------------------------------------------------------------------------


 

4.8.                              Restoration Following Casualty. If any act or
occurrence of any kind or nature (including any casualty for which insurance was
not obtained or obtainable) shall result in damage to or destruction of the
Mortgaged Property (such event being called a “Loss”), Mortgagor will give
prompt written notice thereof to Mortgagee. All insurance proceeds paid or
payable in connection with such Loss shall be paid to Mortgagee. Mortgagee shall
have the right either (a) to place all insurance proceeds received in connection
with such Loss in a separate account for the benefit of Mortgagee and Mortgagor
to be used to restore, repair or replace and rebuild the Mortgaged Property as
nearly as possible to its value, condition and character immediately prior to
such Loss or (b) to apply all insurance proceeds in connection with such Loss to
the payment of the Indebtedness in such order as Mortgagee may elect; provided,
however, that if no Event of Default has occurred and is continuing hereunder at
the time of such Loss, if Mortgagee determines that Mortgagor will be able to
pay all amounts becoming due under the Note during the pendency of any
restoration or repairs to or replacement of the Mortgaged Property and if the
available insurance proceeds are sufficient, in Mortgagee’ s reasonable
judgment, to fully and completely restore, repair or replace the Mortgaged
Property, or if such proceeds are insufficient for such purposes, if Mortgagor
provides additional sums (the “Additional Sums”) to Mortgagee’ s reasonable
satisfaction so that the aggregate of such proceeds and such Additional Sums
will be sufficient for such purpose, then all of the insurance proceeds payable
with respect thereto, together with any Additional Sums provided by Mortgagor,
shall be placed in a separate account for the benefit of Mortgagee and Mortgagor
to be used to fully and completely restore, repair or replace the Mortgaged
Property as nearly as possible to its value, condition and character immediately
prior to such loss. Mortgagor hereby covenants to diligently prosecute any
restoration, repairs or replacement of the Mortgaged Property undertaken by or
on behalf of Mortgagor pursuant to this Paragraph 4.8, and agrees that all such
work shall be conducted pursuant to written contracts approved by Mortgagee in
writing. In the event any insurance proceeds and/or Additional Sums remain
following the restoration, repair or replacement of the Mortgaged Property, so
long as no Event of Default or event or condition which, with the giving of
notice, the passage of time or both, could mature into an Event of Default, then
exists, such amounts may be retained by Mortgagor.

 

4.9                                 Inspection. Mortgagor will permit Mortgagee,
and its agents, representatives and employees, to inspect the Mortgaged Property
at all reasonable times upon reasonable advance notice.

 

4.10.                        Defense of Actions. If the interest of Mortgagee in
the Mortgaged Property, or any part thereof; or the Loan, or the respective
rights and obligations of Mortgagor and Mortgagee pursuant to this Mortgage,
shall be endangered or shall be attacked, directly or indirectly, Mortgagor
hereby authorizes Mortgagee, at Mortgagor’s expense, to take all necessary and
proper steps for the defense of such title or interest, including the employment
of counsel, the prosecution or defense of litigation and the compromise or
discharge of claims made against such title or interest in the Mortgaged
Property. Mortgagor will indemnify and hold Mortgagee harmless from and against
any and all loss, cost, damage, liability or expense incurred by Mortgagee in
protecting its interests hereunder in such an event (including all court costs
and reasonable attorneys’ fees) unless the litigation is between Mortgagor and
Mortgagee and Mortgagor finally prevails in such litigation.

 

4.11.                        Future Impositions. If at any time any law shall be
enacted imposing or authorizing the imposition of any tax upon this Mortgage or
upon any rights, titles, liens or security interests created hereby or upon the
Note, or any part thereof; Mortgagor shall immediately pay all such taxes;
provided, however, that in the alternative, Mortgagor may, in the event of the
enactment of such a

 

13

--------------------------------------------------------------------------------


 

law, and must, if it is unlawful for Mortgagor to pay such taxes, prepay the
Note in full within one hundred twenty (120) days after demand therefor by
Mortgagee. Mortgagor shall, upon request, promptly furnish at any time and from
time to time, a written statement or affidavit, in such form as may be required
by Mortgagee, stating the amount of the unpaid balance of the Note and that
there are no offsets or defenses against full payment of the Note and
performance of the terms hereof or, if there are any such offsets and defenses,
specifying them in reasonable detail.

 

4.12.                        Books and Records. Mortgagor will maintain full and
accurate books of account and other records reflecting the results of its
operations and will furnish or cause to be furnished to Mortgagee, on or before
ninety (90) days following the end of each calendar year: (i) annual balance
sheet and profit and loss statements with respect to Mortgagor, the Guarantor
and the Mortgaged Property prepared in accordance with generally accepted
accounting principles consistently applied and certified by Mortgagor’s and the
Guarantor’s chief financial officer, (ii) an annual operating statement,
together with a complete sales report and other supporting data reflecting all
material information with respect to the operation of the Mortgaged Property,
and (iii) all other financial information and reports with respect to Mortgagor,
the Guarantors and the Mortgaged Property which Mortgagee may reasonably
request, including, without limitation, copies of the most recent federal income
tax returns of Mortgagor and the Guarantor. Mortgagor shall also deliver to
Mortgagee all other financial statements required to be delivered pursuant to
the Prior Indebtedness Documents. All of the above-referenced financial
statements shall be in such detail as Mortgagee may reasonably require and shall
be certified by the subjects thereof as being true, correct and complete for the
period covered thereby. At any time, and from time to time, Mortgagor shall
deliver to Mortgagee such other financial statements and data as Mortgagee shall
reasonably request with respect to Mortgagor, the Guarantors and/or the
ownership, maintenance, use and Operation of the Mortgaged Property, and
Mortgagee shall have the right, at reasonable times and upon reasonable notice,
to audit Mortgagor’s books of account and records and the books of account and
records relating to the Mortgaged Property, all of which shall be maintained and
made available to Mortgagee and Mortgagee’s representatives for such purposes on
the Mortgaged Property or at such other location as Mortgagee may approve.

 

4.13.                        Late Charge. At the option of the Mortgagee, as
provided in the Note, Mortgagor will pay a “late charge” not exceeding five
percent (5%) of any installment on the Note when paid more than ten (10) days
after the due date thereof; to cover the extra expenses involved in handling
delinquent payments, subject to the limitations of Paragraph 12.10 hereof.

 

4.14.                        Expenses. Mortgagor shall pay all reasonable costs
and expenses incurred by Mortgagee from time to time in connection with the
Mortgaged Property, the Loan, the Loan Documents, any amendments or
modifications to any of the Loan Documents, any waiver of any provisions of the
Loan Documents and any other matter related to the Loan including, without
limitation, the reasonable costs and expenses of the preparation of this
Mortgage and of any other documents or instruments Mortgagee considers necessary
or appropriate with respect to the Loan, the reasonable costs and expenses of or
incident to the enforcement or performance of and compliance with any of the
provisions of this Mortgage or any of the other Loan Documents and any other
reasonable costs and expenses of any kind or nature whatsoever which at any time
prior to or after the execution hereof are payable with respect to the Mortgaged
Property, or the ownership, operation, use, occupancy or enjoyment thereof; or
which are related in any way to the transactions contemplated under this
Mortgage.

 

14

--------------------------------------------------------------------------------


 

4.15.                        Additional Acts. In addition to the acts recited
herein and contemplated to be performed, executed and/or delivered by Mortgagor,
Mortgagor hereby agrees, at any time, and from time to time upon the request of
Mortgagee, to perform, execute, acknowledge, deliver, record and/or file such
further instruments, do such further acts and give such further assurances as
Mortgagee may reasonably determine to be necessary or proper to (a) promptly
implement the intent of Mortgagor and Mortgagee under this Mortgage; (b)
promptly correct any defect, error or omission which may be discovered in this
Mortgage or any other Loan Document, and execute any and all additional
documents, as may be requested by Mortgagee to correct such defect, error or
omission or to identify any additional properties which are or become subject to
this Mortgage; (c) assure Mortgagee a valid and direct lien and perfected
security interest, subject only to the applicable Permitted Encumbrances, under
the Loan Documents or any of them on the Mortgaged Property; (d) create,
perfect, preserve, maintain and protect the liens and security interests created
or intended to be created by the Loan Documents; and (e) provide the rights and
remedies to Mortgagee granted or provided for by the Loan Documents. Mortgagor,
upon request of Mortgagee, will execute, acknowledge, deliver and record and/or
file such further instruments and do such further acts as Mortgagee may
reasonably determine to be necessary, desirable or proper to carry out more
effectively the purposes of the Loan Documents, to subject to the liens and
security interests thereof any property intended by the terms thereof to be
covered thereby, including specifically, without limitation, any renewals,
additions, substitutions, replacements or appurtenances to the Mortgaged
Property, and to complete, execute, record and file any document or instrument
necessary to place third parties on notice of the liens and security interests
granted under the Loan Documents. Mortgagor hereby irrevocably appoints
Mortgagee as its agent and attorney-in-fact, at the Option of Mortgagee, to
execute, acknowledge and deliver all such instruments and additionally to record
and file any of the same as may be necessary, if Mortgagor fails to do so within
ten (10) business days after Mortgagee’s written request therefor.

 

4.16.                        Notices by Governmental Authority. Fire and
Casualty Losses. Etc. Mortgagor shall timely comply with and promptly furnish to
Mortgagee true and complete copies of any official notice or claim by any
Governmental Authority pertaining to any of the Mortgaged Property. Mortgagor
shall promptly notify Mortgagee of any fire or other casualty or any notice of
taking or eminent domain action or proceeding affecting any of the Mortgaged
Property.

 

4.17.                        Notice of Certain Events. Mortgagor shall promptly
notify Mortgagee if Mortgagor learns of the occurrence of (a) any event which
constitutes an Event of Default, together with a detailed statement by Mortgagor
of the steps being taken to cure such Event of Default (however, this shall not
affect any of the obligations or liabilities of Mortgagor or any of the rights
or remedies of Mortgagee), (b) the receipt of any notice from, or the taking of
any other action by, the holder of any promissory note, debenture or other
evidence of indebtedness of Mortgagor (specifically including, without
limitation, those secured by the Prior Indebtedness Documents) with respect to a
claimed default, together with a detailed statement by Mortgagor specifying the
notice given or other action taken by such holder and the nature of the claimed
default and what action Mortgagor is taking or proposes to take with respect
thereto, (c) any legal, judicial or regulatory proceedings affecting Mortgagor
or any of its properties in which the amount involved is material and is not
covered by insurance, or with respect to which an adverse decision is reasonably
likely which would have a material adverse effect upon Mortgagor or any of the
Mortgaged Property, or (d) any other event or condition having a material
adverse effect on Mortgagor or the Mortgaged Property.

 

4.18.                        Certificates of Compliance. Within ten (10)
business days following Mortgagor’s

 

15

--------------------------------------------------------------------------------


 

receipt of a request from Mortgagee, Mortgagor will furnish or cause to be
furnished to Mortgagee certificates of compliance signed by Mortgagor, (i)
stating that a review of the activities of Mortgagor has been made to determine
whether Mortgagor has fulfilled all of its obligations under the Loan Documents;
(ii) stating that to the best of Mortgagor’ S knowledge, after reasonable
investigation and inquiry, Mortgagor has fulfilled all of its obligations under
the Loan Documents and that all representations made herein continue to be true
and correct (or specifying the nature of any change), or if an Event of Default
shall have occurred, specifying the Event of Default and the nature and status
thereof; (iii) to the extent requested from time to time by Mortgagee,
specifically affirming compliance of Mortgagor with any of its representations
or obligations under the Loan Documents; and (iv) containing or accompanied by
such financial or other details, information and material as Mortgagee may
reasonably request to evidence such compliance.

 

4.19.                        Restriction on Distribution. Except as permitted by
the Loan Agreement, Mortgagor shall not use any proceeds of the Loan to pay
fees, commissions, salaries, or other compensation, or otherwise receive or
accept or agree to receive or accept any compensation, “kickbacks”, rebates or
other payments from any parties with respect to the Property, of any kind,
whether directly or indirectly, to Mortgagor or any agent or employee or
affiliate of Mortgagor without the prior written consent of Mortgagee, which
consent may be given or withheld in Mortgagee’s sole and absolute discretion.

 

4.20.                        No Conditional Sale Contracts Etc. Without the
prior written consent of Mortgagee, which consent may be granted or withheld at
the sole discretion of Mortgagee, no material materials, equipment, or fixtures
shall be supplied, purchased, or installed for the operation of the Improvements
pursuant to security agreements, conditional sale contracts, lease agreements,
or other arrangements or understandings whereby a security interest or title is
retained by any party or the right is reserved or accrues to any party to remove
or repossess any such materials, equipment, or fixtures intended to be utilized
in the operation of the Improvements.

 

4.21.                        Indemnification. Mortgagor agrees to indemnify
Mortgagee and to hold Mortgagee harmless from and against any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees and court costs) at
any time asserted against or incurred by Mortgagee by reason of; arising out of
or in connection with any violation or breach by Mortgagor of any of the terms
and provisions of the Loan Documents including, without limitation, any breach
or violation of any Applicable Environmental Laws, except to the extent caused
solely by the gross negligence or willful misconduct of Mortgagee. In addition,
Mortgagor agrees to indemnify Mortgagee and to hold Mortgagee harmless from and
against any and all costs, expenses, damages, losses or liabilities incurred or
suffered by Mortgagee as a result of any removal or remedial obligations imposed
with respect to the Mortgaged Property under any Applicable Environmental Laws,
except to the extent caused solely by the gross negligence or willful misconduct
of Mortgagee.

 

4.22.                        Compliance with Applicable Environmental Laws.
Mortgagor will not cause or knowingly permit the Mortgaged Property to be in
violation of any Applicable Environmental Law, or do or knowingly permit
anything to be done which will subject the Mortgaged Property to any remedial
obligations under any Applicable Environmental Law. Mortgagor will promptly
notify Mortgagee in writing of any existing, pending or threatened investigation
by any Governmental Authority under or in connection with any Applicable
Environmental Law. Mortgagor will not use the Mortgaged Property in a manner
which will result in the disposal or release of any hazardous

 

16

--------------------------------------------------------------------------------


 

substances or solid waste on, from or to the Mortgaged Property in violation of
any Applicable Environmental Laws, and shall at all times keep the Mortgaged
Property free of all hazardous substances and wastes, the presence of which
would be a violation of any Applicable Environmental Law. If at any time during
the existence of this Mortgage, Mortgagee receives information leading Mortgagee
to believe that the Mortgaged Property is not free of hazardous substances or
wastes, the presence of which would be a violation of any Applicable
Environmental Law, then Mortgagor shall provide to Mortgagee, at Mortgagor’s
sole cost and expense and within a reasonable period of time as designated by
Mortgagee following Mortgagee’s request therefor, a current report by an
environmental engineer acceptable to Mortgagee and covering such matters with
respect to the Mortgaged Property as may be required by Mortgagee. If Mortgagor
fails to provide Mortgagee with such report within such reasonable period of
time designated by Mortgagee following Mortgagee’s request therefor, Mortgagee
shall have the right to obtain such report at Mortgagor’s cost, and the same
shall be a demand obligation owing by Mortgagor to Mortgagee and shall be a part
of the Indebtedness. Mortgagor covenants to operate the Mortgaged Property
(whether or not such property constitutes a “Facility” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”)), so that no cleanup or other obligation arises in respect of
CERCLA or other applicable Environmental Law which would constitute a lien or
charge on the Mortgaged Property prior to that of this Mortgage. If any such
claim be made or any obligation should nevertheless arise hereafter, Mortgagor
agrees that it will, at its own expense, (a) promptly cure same and (b)
indemnify Mortgagee from any liability, responsibility or obligation in respect
thereof or in respect of any cleanup or other liability as successor, secured
party or otherwise (regardless of whether or not Mortgagee may be deemed to be
an “owner or operator” under CERCLA) for any reason including, but not limited
to, the enforcement of Mortgagee’s rights as a secured party under this Mortgage
or any obligation of law, except to the extent caused solely by the gross
negligence or willful misconduct of Mortgagee.

 

4.23.                        Maintenance of Rights of Way. Easements and
Licenses. Mortgagor will maintain, preserve and renew all contract rights,
rights of way, easements, grants, privileges, licenses and franchises reasonably
necessary for the use of the Mortgaged Property from time to time and will not,
without the prior written consent of Mortgagee (which consent may be granted or
withheld at the sole discretion of Mortgagee), initiate, join in or consent to
any private restrictive covenant or other public or private restriction as to
the use of the Mortgaged Property. Mortgagor shall, however, comply with all
restrictive covenants which may at any time affect the Mortgaged Property,
zoning ordinances and other public or private restrictions as to the use of the
Mortgaged Property.

 

4.24.                        Performance of Obligations in Regard to the Prior
Indebtedness. Mortgagor will fully and timely perform all of its obligations
under the Prior Indebtedness Documents and in regard to the indebtedness and
obligations evidenced and/or secured thereby and will not commit or allow a
default to occur under any thereof or in regard to any of the Prior
Indebtedness. Promptly upon Mortgagor’s receipt thereof; Mortgagor will provide
to Mortgagee copies of all notices Mortgagor receives or gives in regard to any
of the Prior Indebtedness.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V

 

NEGATIVE COVENANTS

 

Mortgagor hereby covenants and agrees with Mortgagee that until the entire
Indebtedness shall have been paid in full and all of the Obligations shall have
been fully performed and discharged:

 

5.1.                              Use Violations. Mortgagor will not use,
maintain, operate or occupy, or allow the use, maintenance, operation or
occupancy of the Mortgaged Property in a manner which (a) violates any Legal
Requirement, (b) may be dangerous unless safeguarded as required by law, (c)
constitutes a public or private nuisance or (d) makes void, voidable or
cancelable, or materially increases the premium of; any insurance then in force
with respect thereto.

 

5.2.                              Alterations. Mortgagor will not commit or
knowingly permit any waste of the Mortgaged Property and will not (subject to
the provisions of Paragraphs 4, 5 and 4.7 herein), without the prior written
consent of Mortgagee, which may be granted or withheld at the sole discretion of
Mortgagee, make or permit to be made any alterations or additions to the
Mortgaged Property of a material nature.

 

5.3.                              Replacement of Fixtures and Personalty.
Mortgagor will not, without the prior written consent of Mortgagee, which may be
granted or withheld at the sole discretion of Mortgagee, permit any of the
Fixtures or Personalty to be removed at any time from the Land or Improvements
unless the removed item is removed temporarily for maintenance or repair or, if
removed permanently, is replaced by an item of equal suitability and value,
owned by Mortgagor free and clear of any lien or security interest except such
as may be first approved in writing by Mortgagee.

 

5.4.                               No Further Encumbrances. Mortgagor will not,
without the prior written consent of Mortgagee, which may be granted or withheld
at the sole discretion of Mortgagee, create, place, suffer or permit to be
created or placed or, through any act or failure to act, acquiesce in the
placing of or allow to remain, any mortgage, pledge, lien (statutory,
constitutional or contractual), security interest, encumbrance or charge on any
of the Mortgaged Property, or enter into any conditional sale or other title
retention agreement with respect to any of the Mortgaged Property, regardless of
whether same are expressly subordinate to the liens of the Loan Documents.
Notwithstanding the foregoing, Mortgagor shall have the right to contest in good
faith by appropriate proceedings any of the foregoing encumbrances which are
inferior and subordinate to the lien of this Mortgage; provided, that as a
condition thereto Mortgagor shall furnish to Mortgagee a surety bond or other
security satisfactory to Mortgagee in its reasonable discretion fully protecting
Mortgagee from the adverse consequences of any such contest.

 

5.5.                               Prohibition on Transfer. Mortgagor shall not
sell, transfer, convey, pledge, assign, hypothecate or encumber any of its
rights or interests in the Mortgaged Property, or any part thereof or interest
therein, or agree to do any of the foregoing either directly, by operation of
law or otherwise without the prior written consent of Mortgagee, which may be
granted or withheld at the sole discretion of Mortgagee. Upon any pledge,
assignment, hypothecation or encumbrance, or sale, transfer or conveyance in
violation of this Paragraph, and without impairing any remedies or rights of
Mortgagee on account of such pledge, assignment, hypothecation or encumbrance,
or sale, transfer or conveyance, Mortgagee shall have the right at its election
to declare the entire Indebtedness secured hereby to be immediately due and
payable and to pursue all of its rights and remedies as a result of an Event of
Default under Article VI hereof. A transfer or transfers of a partnership
interest or interests in Mortgagor or any capital stock or other ownership
interest in any partner in Mortgagor (other than a non-material interest in the
limited partners) without Mortgagee’s prior written consent,

 

18

--------------------------------------------------------------------------------


 

which may be granted or withheld at the sole discretion of Mortgagee, shall
constitute a violation of this Paragraph 5.5.

 

Mortgagee shall have the right to condition its consent to any of the
transactions described in this Paragraph 5.5 upon, among other things, the
payment by Mortgagor of a transfer fee or an increase in the rate of interest
applicable to the Loan.

 

5.6.                               Restrictions. Zoning and Annexation.
Mortgagor shall not without the prior written consent of Mortgagee, which may be
granted or withheld at the sole discretion of Mortgagee, (i) impose any
restrictive covenants or encumbrances upon the any of Mortgaged Property, (ii)
execute or file any subdivision plat affecting any of the Mortgaged Property,
(iii) subject any portion of the Mortgaged Property to any zoning restrictions
or classifications, (iv) consent to the annexation of any of the Mortgaged
Property to any city or (v) amend, modify, terminate or allow to be terminated
any contract right (specifically including, without limitation, the Annexation
Agreement referenced above) or easement.

 

5.7                                 No Amendments to Prior Indebtedness. 
Without the prior written consent of Mortgagee, which may be granted or withheld
at the sole discretion of Mortgagee, Mortgagor will not amend or modify any of
the Prior Indebtedness Documents or any of the terms of the Prior Indebtedness.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

The term “Event of Default,” as used herein and in the Loan Documents, shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following:

 

6.1.                              Payment of Indebtedness. If Mortgagor shall
fail, refuse or neglect to pay, in full, all of the Indebtedness on the maturity
date thereof or any installment or portion of the Indebtedness as and when the
same shall become due and payable, whether at the due date thereof stipulated in
the Loan Documents or at a date fixed for prepayment or by acceleration or
otherwise and such failure, refusal or neglect continues upon the expiration of
any cure period, if any, applicable thereto as set forth in the Note.

 

6.2.                              Performance of Obligations. If Mortgagor shall
fail, refuse or neglect to perform and discharge fully and timely any of the
Obligations as and when required under the Loan Documents and such failure
continues for thirty (30) days following the receipt by Mortgagor of written
notice thereof from Mortgagee.

 

6.3.                              False Representation. If any representation or
warranty made by Mortgagor or the Guarantor in, under or pursuant to any of the
Loan Documents or any other documents executed in connection therewith shall be
false, erroneous or misleading in any material respect.

 

6.4.                              Judgment. If any final money judgment in an
amount in excess of $250,000.00 shall be rendered against Mortgagor or the
Guarantor and the same shall not be paid or execution on the same shall not be
stayed by perfection of an appeal or other appropriate action.

 

19

--------------------------------------------------------------------------------


 

6.5.                              Voluntary Bankruptcy. If Mortgagor or the
Guarantor shall (a) seek entry of an order for relief as a debtor in a
proceeding under the Federal Bankruptcy Code, (b) seek, consent to or not
contest the appointment of a receiver, trustee, conservator or liquidator for
itself or himself or for all or any part of the Mortgaged Property, any of
Mortgagor’ 5 other property or any property of the Guarantor, (c) file a
petition seeking relief under the bankruptcy, arrangement, reorganization or
other debtor relief laws of the United States or of any state or other
jurisdiction or answer admitting the material allegations of a petition against
it, (d) make a general assignment for the benefit of its creditors or (e) admit
in writing its inability to pay its debts as they mature.

 

6.6.                               Involuntary Bankruptcy. If (a) a petition is
filed against Mortgagor or the Guarantor seeking relief under the bankruptcy,
arrangement, reorganization or other debtor relief laws of the United States or
any state or other jurisdiction, or approving a petition seeking reorganization
or an arrangement of its or his debts, or (b) a court enters an order, judgment
or decree appointing, without the consent of Mortgagor or the Guarantor, as the
case may be, a receiver, trustee, conservator or liquidator for it, or for all
or any part of the Mortgaged Property or any of Mortgagor’ 5 other property or
any property of the Guarantor, and such petition or order shall not be and
remain discharged or stayed within a period of sixty (60) days after its entry.

 

6.7.                               Foreclosure of Other Liens. If the holder of
any lien or security interest on any of the Mortgaged Property (without implying
Mortgagee’s consent to the existence, placing, creating or permitting of any
such lien or security interest), specifically including, without limitation, any
of the Prior Indebtedness Documents, institutes foreclosure or other proceedings
for the enforcement of its remedies thereunder.

 

6.8.                               Sale, Lease or Other Transfer. Any sale,
lease, exchange, assignment, conveyance, transfer of possession or other
disposition of the Mortgaged Property (or any part thereof or interest therein)
by Mortgagor whether directly, by operation of law or otherwise, or any sale,
transfer, conveyance or assignment of any interest in Mortgagor (or in any
partner in Mortgagor, except as provided in Paragraph 5.5 above) without in each
case the prior written consent of Mortgagee, which consent may be granted or
withheld in Mortgagee’s sole discretion.

 

6.9.                               Title and Lien Priority. If the title of
Mortgagor to any or all of the Mortgaged Property or the status of this Mortgage
as a lien and security interest on the Mortgaged Property subject only to the
applicable Permitted Encumbrances shall be challenged or endangered by any
person or entity whatsoever, and Mortgagor shall fail to (a) immediately
commence and thereafter continue diligent efforts to cure the same or (b)
provide Mortgagee with a bond or other security which is satisfactory to
Mortgagee in its sole discretion.

 

6.10.                         Termination. The dissolution or termination of
Mortgagor or the Guarantor.

 

6.11.                         Levy on Assets. A levy on the assets of Mortgagor
or the Guarantor which is not stayed, vacated or set aside within forty-five
(45) days.

 

6.12.                         Enforceability of Loan Documents. If the validity
or enforceability of this Mortgage or the Note, the Loan Agreement or any other
Loan Document shall be contested by or on behalf of Mortgagor or the Guarantor
or if Mortgagor or the Guarantor shall wrongfully deny that it has any or
further liability or obligation hereunder or thereunder.

 

20

--------------------------------------------------------------------------------


 

6.13.                        Default under Prior Indebtedness Documents. If any
default or Event of Default shall occur under any of the Prior Indebtedness
Documents.

 

ARTICLE VII

 

DEFAULT AND FORECLOSURE

 

If an Event of Default shall exist, Mortgagee may, at Mortgagee’s election,
exercise any or all of the following rights, remedies and recourses, in addition
to any other remedy at law or in equity which Mortgagee may have:

 

7.1.                              Acceleration and Future Advances. Mortgagee
may declare the entire Indebtedness, including the then unpaid principal balance
on the Note, the accrued but unpaid interest thereon, court costs and reasonable
attorney’s fees incurred in regard to the Loan immediately due and payable,
without notice, presentment, protest, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable. Additionally, Mortgagee shall not be
required to make any further advances on the Note or other Loan Documents upon
the occurrence of an Event of Default or an event or condition which, with the
giving of notice, passage of time, or both, would constitute an Event of
Default.

 

7.2.                              Entry on Mortgaged Property. Mortgagee may
enter upon the Mortgaged Property and take exclusive possession thereof and of
all books, records and accounts relating thereto without notice and without
being guilty of trespass. If Mortgagor remains in possession of all or any part
of the Mortgaged Property after an Event of Default and without Mortgagee’s
prior written consent thereto, Mortgagee may, without notice to Mortgagor,
invoke any and all legal remedies to dispossess Mortgagor, including
specifically one or more actions for forcible entry and detainer, trespass to
try title and writ of restitution. Nothing contained in the foregoing sentence
shall, however, be construed to impose any greater obligation or any
prerequisites to acquiring possession of the Mortgaged Property after an Event
of Default than would have existed in the absence of such sentence.

 

7.3.                              Operation of Mortgaged Property. Mortgagee may
hold, lease, manage, operate or otherwise use or permit the use of the Mortgaged
Property, either itself or by other persons, firms or entities, in such manner,
for such time and upon such other terms as Mortgagee may deem to be prudent and
reasonable under the circumstances (making such repairs, alterations, additions
and improvements thereto and taking any and all other action with reference
thereto, from time to time, as Mortgagee shall deem necessary or desirable), and
apply all Rents and other amounts collected by or on behalf of Mortgagee in
connection therewith in accordance with the provisions of Paragraph 7.16 herein.
Mortgagor hereby irrevocably appoints Mortgagee as the agent and
attorney-in-fact of Mortgagor, with full power of substitution, and in the name
of Mortgagor, if Mortgagee elects to do so, following the occurrence and during
the continuance of an Event of Default, to (a) endorse the name of Mortgagor on
any checks or drafts representing proceeds of the insurance policies, or other
checks or instruments payable to Mortgagor with respect to the Mortgaged
Property, (b) prosecute or defend any action or proceeding incident to the
Mortgaged Property, and (c) take any action with respect to the Mortgaged
Property that Mortgagee may at any time and from time to time deem necessary or
appropriate. Mortgagee shall have no obligation to undertake any of the
foregoing

 

21

--------------------------------------------------------------------------------


 

actions, and if Mortgagee should do so, it shall have no liability to Mortgagor
for the sufficiency or adequacy of any such actions taken by Mortgagee.

 

7.4.                              Foreclosure and Sale.

 

(a)                                  Mortgagee may sell or offer for sale the
Mortgaged Property in such portions, order and parcels as Mortgagee may
determine, with or without having first taken possession of same, all in
accordance with applicable Legal Requirements, including, without limitation,
the Illinois Mortgage Foreclosure Law (the “Foreclosure Law”).

 

(b)                                 Mortgagee may, at its option, accomplish all
or any of the aforesaid in such manner as permitted or required by applicable
Legal Requirements therefor, including, to the extent there relevant, the
Uniform Commercial Code there in effect. Nothing contained in this Paragraph
shall be construed to limit in any way Mortgagee’s right to sell the Mortgaged
Property by private sale if; and to the extent that, such private sale is
permitted under the laws of the state where the Mortgaged Property (or that
portion thereof to be sold) is located or by public or private sale after entry
of a judgment by any court of competent jurisdiction ordering same. At any such
sale:

 

(i)                                     whether made under the power herein
contained any other Legal Requirement or by virtue of any judicial proceedings
or any other legal right, remedy or recourse, it shall not be necessary for
Mortgagee to have physically present, or to have constructive possession of; the
Mortgaged Property (Mortgagor shall deliver to Mortgagee any portion of the
Mortgaged Property not actually or constructively possessed by Mortgagee
immediately upon demand by Mortgagee), and the title to and right of possession
of any such property shall pass to the purchaser thereof as completely as if the
same had been actually present and delivered to purchaser at such sale;

 

(ii)                                  each instrument of conveyance executed on
behalf of Mortgagee shall be the standard sheriffs deed used in the State of
Illinois, subject only to the Permitted Encumbrances, binding upon Mortgagor;

 

 (iii)  each and every recital contained in any instrument of conveyance made by
or on behalf of Mortgagee shall presumptively establish the truth and accuracy
of the matters recited therein, including, without limitation, nonpayment of the
Indebtedness, advertisement and conduct of such sale in the manner provided
herein and otherwise by law;

 

(iv)  any and all prerequisites to the validity thereof shall be presumed to
have been performed;

 

(v)  the receipt by Mortgagee or of such other party or officer making the sale
of the full amount of the purchase money shall be sufficient to discharge the
purchaser or purchasers from any further obligation for the payment thereof; and
no such purchaser or purchasers, or his or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
nonapplication thereof;

 

22

--------------------------------------------------------------------------------


 

(vi)  to the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold, and such
sale shall be a perpetual bar, both at law and in equity, against Mortgagor and
against all other persons claiming or to claim the property sold or to any part
thereof by, through or under Mortgagor; and

 

(vii)  to the extent and under such circumstances as are permitted by law,
Mortgagee may be a purchaser at any such sale.

 

7.5.                              Divestment of Rights: Tenant at Sufferance.
After sale of the Mortgaged Property, or any portion thereof; Mortgagor will be
divested of any and all interest and claim thereto, including any interest or
claim to all insurance policies, bonds, loan commitments and other intangible
property covered hereby. Additionally, with respect to the Land, Improvements,
Fixtures and Personalty, after a sale of all or any portion thereof; Mortgagor
will be considered a tenant at sufferance of the purchaser of the same, and said
purchaser shall be entitled to immediate possession thereof; and if Mortgagor
shall fail to vacate the Mortgaged Property immediately, the purchaser may and
shall have the right, without further notice to Mortgagor, to go into any
justice court in any precinct or county in which the Mortgaged Property is
located and file an action in forcible entry and detainer, which action shall
lie against Mortgagor or its assigns or legal representatives, as a tenant at
sufferance. This remedy is cumulative of any and all remedies the purchaser may
have hereunder or otherwise.

 

7.6.                              Mortgagee or Receiver. Upon, or at any time
after, commencement of foreclosure of the lien and security interest provided
for herein or any legal proceedings hereunder, and as permitted by the
Foreclosure Law, Mortgagee may make application to a court of competent
jurisdiction, as a matter of strict right and without notice to Mortgagor or
regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness and/or for appointment of a receiver of the Mortgaged Property, and
Mortgagor does hereby irrevocably consent to such appointment. Any such receiver
shall have all the usual powers and duties of receivers in similar cases,
including the ~l power to rent, maintain and otherwise operate the Mortgaged
Property upon such terms as may be approved by the court, and shall apply such
Rents in accordance with the provisions of Paragraph 7.16 herein. The right to
the appointment of a receiver shall apply regardless of whether Mortgagee has
commenced procedures for the foreclosure of the liens and security interests
created herein, or has commenced any other legal proceedings to enforce payment
of the Indebtedness or performance or discharge of the Obligations, and shall
also apply upon the actual or threatened waste to any part of the Mortgaged
Property.

 

7.7.                              Separate Sales. Mortgagee may sell all or any
portion of the Mortgaged Property together or in lots or parcels and in such
manner and order as Mortgagee, in its sole discretion, may elect. The sale or
sales by Mortgagee of less than the whole of the Mortgaged Property shall not
exhaust the power of sale herein granted, and Mortgagee is specifically
empowered to make successive sale or sales under such power until the whole of
the Mortgaged Property shall be sold; and if the proceeds of such sale or sales
of less than the whole of such Mortgaged Property shall be less than the
aggregate of the Indebtedness and the expense of enforcing Mortgagee’s rights
under the Loan Documents, this Mortgage and the lien, security interest and
assignment hereof shall remain in full force and effect as to the unsold portion
of the Mortgaged Property just as though no sale or sales had been made;
provided, however, that Mortgagor shall never have any right to require the sale
or

 

23

--------------------------------------------------------------------------------


 

sales of less than the whole of the Mortgaged Property, but Mortgagee shall have
the right, at its sole election, to sell less than the whole of the Mortgaged
Property. As among the various counties in which items of the Mortgaged Property
may be situated, sales in such counties may be conducted in any order that
Mortgagee may deem expedient; and any one or more of such sales may be conducted
in the same month, or in successive or different months, as the Mortgagee may
deem expedient. If an Event of Default exists hereunder, the holder of the
Indebtedness or any part thereof on which the payment is delinquent shall have
the option to proceed as if under a full foreclosure, conducting the sale as
herein provided without declaring the entire Indebtedness due, and if sale is
made because of default of an installment, or a part of an installment, such
sale may be made subject to the unmatured part of the Note and the Indebtedness;
and such sale, if so made, shall not in any manner affect the unmatured part of
the Indebtedness but as to such unmatured part, this Mortgage shall remain in
full force and effect as though no sale had been made under the provisions of
this paragraph. Any number of sales may be made hereunder without exhausting the
right of sale for any unmatured part of the Indebtedness secured hereby.

 

7.8                                 Foreclosure for Installments. Mortgagee
shall have the option to proceed with foreclosure and satisfaction of any
installments of the Indebtedness which have not been paid when due, either
through the courts or by proceeding with foreclosure and satisfaction of the
matured but unpaid portion of the Indebtedness as if under a full foreclosure,
conducting the sale as herein provided without declaring the entire Indebtedness
due; such sale may be made subject to the unmatured portion of the Indebtedness,
and any such sale shall not in any manner affect the unmatured portion of the
Indebtedness, but as to such unmatured portion of the Indebtedness this Mortgage
shall remain in full force and effect just as though no sale had been made
hereunder. It is further agreed that several sales may be made hereunder without
exhausting the right of sale for any unmatured portion of the Indebtedness, it
being the purpose hereof to provide for foreclosure and sale of the security for
any matured portion of the Indebtedness without exhausting the power to
foreclose and sell the Mortgaged Property for any subsequently maturing portion
of the Indebtedness.

 

7.9.                              Other. Mortgagee may exercise any and all
other rights, remedies and recourses granted under the Loan Documents or now or
hereafter existing in equity, at law, by virtue of statute or otherwise.

 

7.10.                        Remedies Cumulative, Concurrent and Nonexclusive.
Mortgagee and Mortgagee shall have all rights, remedies and recourses granted in
the Loan Documents and available at law or equity (including specifically those
granted by the Uniform Commercial Code in effect and applicable to the Mortgaged
Property or any portion thereof) and same (a) shall be cumulative and
concurrent; (b) may be pursued separately, successively or concurrently against
Mortgagor and/or others obligated under the Note, or against the Mortgaged
Property, or against any one or more of them at the sole discretion of
Mortgagee; (c) may be exercised as often as occasion therefor shall arise, it
being agreed by Mortgagor that the exercise or failure to exercise any of the
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse; and (d) are intended to be, and shall be,
nonexclusive.

 

7.11.                        No Conditions Precedent to Exercise of Remedies.
Neither Mortgagor nor any other person now or hereafter obligated for payment of
all or any part of the Indebtedness or fulfillment of all or any of the
Obligations shall be relieved of such obligation by reason of(a) the failure of
the Mortgagee or any other person or entity to comply with any request of
Mortgagor or any other person so obligated to foreclosure the lien of this
Mortgage or to enforce any provisions of the other Loan

 

24

--------------------------------------------------------------------------------


 

Documents; (b) the release, regardless of consideration, of the Mortgaged
Property or any portion thereof or the addition of any other property to the
Mortgaged Property; (c) any agreement or stipulation between any subsequent
owner of the Mortgaged Property and Mortgagee extending, renewing, rearranging,
or in any other way modifying the terms of the Loan Documents without first
having obtained the consent of; given notice to or paid any consideration to
Mortgagor or such other person, and in such event, Mortgagor and all such other
persons shall continue to be liable to make payment according to the terms of
any such extension or modification agreement unless expressly released and
discharged in writing by Mortgagee (notwithstanding anything contained herein to
the contrary, Mortgagee is under no obligation to give notice to or pay any
consideration to Mortgagor or any other such person for any modifications,
extensions, renewals or rearrangements of the Loan Documents); or (d) by any
other act save and except the complete payment of the Indebtedness and the
complete fulfillment of all of the Obligations.

 

7.12.                        Release of and Resort to Collateral. Any part of
the Mortgaged Property may be released by Mortgagee without affecting,
subordinating or releasing the lien, security interest and assignment hereof
against the remainder. The lien, security interest and other rights granted
hereby shall not affect or be affected by any other security taken for the same
indebtedness or any part thereof. The taking of additional security, or the
rearrangement, extension or renewal of the Indebtedness, or any part thereof,
shall not release or impair the lien, security interest and other rights granted
hereby or affect the liability of Mortgagor or of any endorser, guarantor or
surety, or improve the right of any permitted junior lienholder; and this
Mortgage, as well as any instrument given to secure any rearrangement, renewal
or extension of the Indebtedness secured hereby, or any part thereof; shall be
and remain a first and prior lien on all of the Mortgaged Property not expressly
released until the Indebtedness is completely paid. For payment of the
Indebtedness, Mortgagee may resort to any other security therefor held by
Mortgagee, in such order and manner as Mortgagee may elect.

 

7.13.                        Waiver of Redemption. Notice and Marshalling of
Assets. To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by any present or future laws exempting the Mortgaged Property from
attachment, levy or sale on execution or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption or
extension of time for payment; (b) all notices of any Event of Default (except
as may be specifically provided for under the terms of the Loan Documents),
presentment, demand, notice of intent to accelerate, notice of acceleration and
any other notice of Mortgagee’s or Mortgagee’s election to exercise or the
actual exercise of any right, remedy or recourse provided for under the Loan
Documents; (c) any right to appraisal or marshalling of assets or a sale in
inverse order of alienation; (d) the exemption of homestead; and (e) the
administration of estates of decedents, or other matter to defeat, reduce or
affect the right of Mortgagee under the terms of this Mortgage to sell the
Mortgaged Property for the collection of the Indebtedness secured hereby
(without any prior or different resort for collection) or the right of
Mortgagee, under the terms of this Mortgage, to the payment of the Indebtedness
out of the proceeds of sale of the Mortgaged Property in preference to every
other person and claimant whatever (only reasonable expenses of such sale being
first deducted). The Mortgagor hereby covenants and agrees that it will not at
any time insist upon or plead, or in any manner whatever claim or take any
advantage of; any stay, exemption or extension law or any so-called “Moratorium
Law” now or at any time hereafter in force, nor claim, take or insist upon any
benefit or advantage of or from any law now or hereafter in force providing for
the valuation or appraisement of the Mortgaged Property, or any part thereof;
prior to any sale or sales thereof to be made pursuant to any provisions herein

 

25

--------------------------------------------------------------------------------


 

contained, or to decree, judgment or order of any court of competent
jurisdiction; or after such sale or sales claim or exercise any rights under any
statute now or hereafter in force to redeems the property so sold, or any part
thereof; or relating to the marshaling thereof, upon foreclosure sale or other
enforcement hereof. THE MORTGAGOR HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF
REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE,
ON ITS OWN BEHALF AND ON BEHALF OF ALL OTHER PERSONS CLAIMING OR HAVING AN
INTEREST (DIRECT OR INDIRECT) BY, THROUGH OR UNDER MORTGAGOR, AND ON BEHALF OF
EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE PREMISES
SUBSEQUENT TO THE DATE HEREOF, IT BEING THE INTENT HEREOF THAT ANY AND ALL SUCH
RIGHTS OF REDEMPTION OF THE MORTGAGOR AND OF ALL OTHER PERSONS ARE AND SHALL BE
DEEMED TO BE HEREBY WAIVED TO THE FULL EXTENT PERMITTED BY THE PROVISIONS OF
CHAPTER 735, SECTION 5/15-1601 OF THE ILLINOIS COMPILED STATUTES OR OTHER
APPLICABLE LAW OR REPLACEMENT STATUTES. The Mortgagor will not invoke or utilize
any such law or laws or otherwise hinder, delay or impede the execution of any
right, power or remedy herein or otherwise granted or delegated to the
Mortgagee, but will suffer and permit the execution of every such right, power
and remedy as though no such law or laws had been made or enacted.

 

7.14.                        Discontinuance of Proceedings. In case Mortgagee
shall have proceeded to invoke any right, remedy or recourse permitted under the
Loan Documents and shall thereafter elect to discontinue or abandon the same for
any reason, Mortgagee shall have the unqualified right so to do and, in such
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and power of
Mortgagee shall continue as if the same had never been invoked.

 

7.15.                        Form and Substance. All documents, certificates,
insurance policies, and other items required under this Mortgage to be executed
and/or delivered to Mortgagee shall be in form and substance satisfactory to
Mortgagee.

 

7.16.                        Application of Proceeds: Deficiency Obligation. The
proceeds of any sale of; and the Rents and other income generated by the
holding, leasing, operating or other use of the Mortgaged Property shall be
applied by Mortgagee (or the receiver, if one is appointed) to the extent that
funds are so available therefrom in the following orders of priority: (a) first,
to the payment of the costs and expenses of taking possession of the Mortgaged
Property and of holding, using, leasing, maintaining, repairing, improving and
selling the same, including, without limitation, (i) costs of advertisement;
(ii) reasonable attorneys’ and accountants’ fees; and (iii) court costs, if any;
(b) second, to the payment of all amounts, other than the principal amount and
accrued but unpaid interest on the Note which may be due to Mortgagee under the
Loan Documents, including all Indebtedness and Obligations, together with
interest thereon as provided therein, in such order and manner as Mortgagee may
determine; (c) third, to the payment of all accrued but unpaid interest due on
the Note in such order and manner as Mortgagee may determine; (d) fourth, to the
payment of the principal amount outstanding on the Note in such order and manner
as Mortgagee may determine and all other Indebtedness and Obligations; and (e)
fifth, to Mortgagor or as otherwise required by law or agreement. Subject to the
foregoing, the proceeds of any sale of; and the Rents and other income generated
by the holding, leasing, operating or other use of the Mortgaged Property, shall
be applied by Mortgagee (or the receiver, if one is appointed) to the extent
that funds are so available therefrom:

 

26

--------------------------------------------------------------------------------


 

(1) first, to reduce that portion of the Indebtedness then remaining unpaid for
which Mortgagor is not personally liable and (2) second, to reduce that portion
of the Indebtedness then remaining unpaid for which Mortgagor is personally
liable. Mortgagor and any other party liable on the Indebtedness and the
Obligations shall be liable for any deficiency remaining in the Indebtedness and
Obligations subsequent to the sale referenced in this Paragraph 7.16.

 

7.17.                        Purchase by Mortgagee. To the extent not expressly
prohibited by applicable law, Mortgagee shall have the right to become the
purchaser at any sale of the Mortgaged Property hereunder and shall have the
right to be credited on the amount of its bid therefor all (or such portion as
is necessary to satisfy such bid) of the Indebtedness and Obligations due and
owing as of the date of such sale.

 

7.18.                        Prepayment. The principal balance of the Note may
not be prepaid.

 

7.19.                        Disaffirmation of Contracts. The purchaser at any
foreclosure sale hereunder may disaffirm any easement granted, or rental, lease
or other contract made in violation of any provisions of this Mortgage and may
take immediate possession of the Mortgaged Property free from, and despite the
terms of, any such grant of easement, rental, lease or other contract.

 

7.20.                        Acceleration Following Certain Events.
Notwithstanding anything to the contrary contained herein or inferable from any
provision hereof, upon the occurrence of an Event of Default as described in
Paragraph 6.5 or Paragraph 6.6 herein above, the Indebtedness, including without
limitation the unpaid accrued interest under the Note and any other accrued but
unpaid portion of the Indebtedness, shall be automatically and immediately due
and payable in full without the necessity of any action on the part of Mortgagee
or Mortgagee.

 

7.21                           Jury Waiver. TO THE MAXIMUM EXTENT PERMITTED BY
LAW, EACH OF MORTGAGOR AND MORTGAGEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS MORTGAGE, OR IN ANY WAY CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE DEALINGS OF MORTGAGOR AND MORTGAGEE WITH RESPECT TO
THIS MORTGAGE, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF MORTGAGOR AND
MORTGAGEE HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT MORTGAGOR
OR MORTGAGEE MAY FILE A COPY OF THIS MORTGAGE WITH ANY COURT OR OTHER TRIBUNAL
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF MORTGAGOR AND MORTGAGEE TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

ARTICLE VIII

 

CONDEMNATION

 

8.1.                              Application of Proceeds. If the Mortgaged
Property, or any part thereof, shall be

 

27

--------------------------------------------------------------------------------


 

condemned or otherwise taken for public or quasi-public use under the power of
eminent domain, or be transferred in lieu thereof, all damages or other amounts
awarded for the taking of, or injury to, the Mortgaged Property shall be paid to
Mortgagee who shall have the right, in its sole and absolute discretion, to
apply the amounts so received against (a) the reasonable costs and expenses of
Mortgagee, including reasonable attorneys’ fees incurred in connection with
collection of such amounts and (b) the balance against the Indebtedness and
Obligations; provided, however, that if (i) no Event of Default shall have
occurred and be continuing hereunder, (ii) Mortgagor provides evidence
satisfactory to Mortgagee of its ability to pay all amounts becoming due under
the Note during the pendency of any restoration or repairs to or replacement of
the Mortgaged Property and (iii) Mortgagee determines, in its sole discretion,
that the proceeds of such award are sufficient to restore, repair, replace and
rebuild the Mortgaged Property as nearly as possible to its value, condition and
character immediately prior to such taking, or, if the proceeds of such award
are insufficient for such purpose, if Mortgagor provides additional sums to
Mortgagee’s satisfaction so that the aggregate of such sums and the proceeds of
such award will be sufficient for such purpose, the proceeds of such award,
together with additional sums provided by Mortgagor, shall be placed in a
separate account for the benefit of Mortgagee and Mortgagor to be used to
restore, repair, replace and rebuild the Mortgaged Property as nearly as
possible to its value, condition and character immediately prior to such taking.
All work to be performed in connection therewith shall be pursuant to a written
contract therefor, which contract shall be subject to the prior written consent
of Mortgagee. To the extent that any funds remain after the Mortgaged Property
has been so restored and repaired, the same shall be applied against the
Indebtedness in such order as Mortgagee may elect. To enforce its rights
hereunder, Mortgagee shall be entitled to participate in and control any
condemnation proceedings and to be represented therein by counsel of its own
choice, and Mortgagor will deliver, or cause to be delivered, to Mortgagee such
instruments as may be requested by it from time to time to permit such
participation. The foregoing is subject to the provisions of the Prior
Indebtedness Documents, to the extent they are applicable.

 

28

--------------------------------------------------------------------------------


 

ARTICLE IX

 

SECURITY AGREEMENT

 

9.1.                              Security Interest. This Mortgage shall be
construed as a Mortgage on real property, and it shall also constitute and serve
as a security agreement on personal property within the meaning of, and shall
constitute until the grant of this Mortgage shall terminate as provided in
Article II hereof a pledge, assignment and a security interest, subject only to
the applicable Permitted Encumbrances, including the applicable security
interests created by the Prior Indebtedness Documents, under the Illinois
Uniform Commercial Code with respect to the Personalty, Fixtures, Leases and
Rents. Mortgagor has granted, bargained, conveyed, assigned, transferred and set
over, and by these presents does grant, bargain, convey, assign, transfer and
set over unto Mortgagee a security interest in and to all of Mortgagor’s right,
title and interest in, to and under the Personalty, Fixtures, Leases and Rents,
subject only to the applicable Permitted Encumbrance, including the applicable
security interests created by the Prior Indebtedness Documents, to secure the
full and timely payment of the Indebtedness and the full and timely performance
and discharge of the Obligations. Upon the occurrence of and during the
existence of an Event of Default, Mortgagor shall gather all of the Mortgaged
Property which is Personalty at a location designated by Mortgagee for sale
pursuant to the terms hereof. Within ten (10) days following Mortgagor’s receipt
of a written request from Mortgagee, Mortgagor shall prepare and deliver to
Mortgagee a written inventory specifically listing all of the Personalty and
Fixtures, which inventory shall be certified by an authorized partner of
Mortgagor as being true, correct and complete.

 

9.2.                              Financing Statements. Mortgagor shall execute
and deliver to Mortgagee, in form and substance satisfactory to Mortgagee, such
financing statements and such further assurances as Mortgagee may, from time to
time, consider reasonably necessary to create, perfect and preserve Mortgagee’s
security interest herein granted, and Mortgagee may cause such statements and
assurances to be recorded and filed at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Pursuant to the Illinois Uniform Commercial Code, this Mortgage shall be
effective as a Financing Statement filed as a fixture filing from the date of
its filing for record covering the Fixtures and Personalty. The address of
Mortgagor, as Debtor, and Mortgagee, as Secured Party, are as set forth herein.
The above described goods are or are to become fixtures related to the Land and
Improvements of which Mortgagor is the record title owner.

 

9.3.                              Uniform Commercial Code Remedies. Mortgagee
shall have all the rights, remedies and recourses with respect to the
Personalty, Fixtures, Leases and Rents afforded a secured party by the aforesaid
Illinois Uniform Commercial Code in addition to, and not in limitation of the
other rights, remedies and recourses afforded by the Loan Documents and at law.

 

9.4.                              No Obligation of Mortgagee. The assignment and
security interest herein granted shall not be deemed to cause Mortgagee to be a
Mortgagee in possession of the Mortgaged Property, to obligate Mortgagee to
operate the Mortgaged Property or attempt to do the same, or take any action,
incur expenses or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

 

9.5.                               Remedies. If an Event of Default shall exist,
Mortgagee may elect, in addition to exercising any and all other rights,
remedies and recourses set forth in Article 7 or referred to in

 

29

--------------------------------------------------------------------------------


 

Paragraph 9.3 herein above, to collect and receive all of the Rents and to
proceed in the manner set forth in Section 9.501(d) of Chapter 9 of the Illinois
Uniform Commercial Code relating to the procedure to be followed when a security
agreement covers both real and personal property. Except as otherwise set forth
in this Paragraph 9.5, at any foreclosure sale as described in Paragraph 7.4
herein above, it shall be deemed that the Mortgagee proceeded under such Section
9.501(d) and that such sale passed title to all of the Mortgaged Property and
other property described herein to the purchaser thereat, including without
limitation, the Personalty, Leases and Rents. Mortgagee, acting itself or by and
through any representative, may elect either prior to or at such sale not to
proceed under such Section 9.501(d) by notifying Mortgagor of the manner in
which Mortgagee intends to proceed with regard to the Personalty, Leases and
Rents.

 

ARTICLE X

 

ASSIGNMENT OF RENTS AND LEASES

 

10.1.                        Assignment of Rents Profits. etc. All of the Rents
are hereby absolutely and unconditionally assigned to Mortgagee, to be applied
by Mortgagee in payment of the Indebtedness. Notwithstanding any provision of
this Mortgage or any other Loan Document which might be construed to the
contrary, the assignment in this Paragraph 10.1 is an absolute assignment and
not merely a security interest. However, Mortgagee’s rights as to the assignment
shall be exercised only upon the occurrence and during the continuance of an
Event of Default. Prior to the occurrence of an Event of Default, Mortgagor
shall have a license to collect and receive all Rents as Mortgagee for the
benefit of Mortgagee and Mortgagor, and Mortgagor shall apply the funds so
collected first to the payment of the Indebtedness then due and thereafter to
the account of Mortgagor. Notwithstanding anything contained herein to the
contrary, no part of the Property will be leased without the prior written
consent of the Mortgagee, which consent may be granted or withheld in the sole
discretion of the Mortgagee. This assignment is subject to the rights created by
the Prior Indebtedness Documents in regard to the Rents and Leases.

 

10.2                           Assignment of Leases. Mortgagor hereby assigns
the Leases to Mortgagee. Mortgagor hereby further assigns to Mortgagee all
guaranties of tenants’ performance under the Leases.

 

10.3.                        Warranties Concerning Leases and Rents. Mortgagor
represents and warrants to Mortgagee that:

 

(a)                                  no Leases currently exist, except any
listed in Exhibit “D” attached hereto;

 

(b)                                 no Rents have been previously assigned,
mortgaged or pledged except pursuant to the Prior Indebtedness Documents;

 

(c)                                  no Rents have been or will be anticipated,
waived, released, discounted, set off or compromised; and

 

(d)                                 Mortgagor has not received any funds or
deposits from any tenant for advance rentals (other than the rentals payable for
the month in which this Mortgage is executed and the next following month).

 

30

--------------------------------------------------------------------------------


 

10.4.                        Mortgagor’s Covenants of Performance. Mortgagor
covenants to:

 

(a)                                  duly and punctually perform all of its
material obligations under the Leases and give prompt notice to Mortgagee of any
failure to do so;

 

(b)                                 give immediate notice to Mortgagee of any
notice Mortgagor receives from any tenant or subtenant under any Lease,
specifying any claimed default by any party under such Lease;

 

(c)                                  not enter into any Lease and not
voluntarily terminate or cancel any Lease or waive, modify or amend any material
provision of any Lease without the prior written consent of Mortgagee;

 

(d)                                 enforce the tenants’ obligations under the
Leases except in the exercise of reasonable management discretion in the
ordinary course of business;

 

(e)                                  defend, at Mortgagor’s expense, any
proceeding pertaining to the Leases, including, if Mortgagee so requests, any
such proceeding to which Mortgagee is a party; and

 

(f)                                    except as currently effected pursuant to
the Prior Indebtedness Documents, neither create nor permit any encumbrance upon
its interest as lessor under the Leases nor further assign, pledge or encumber
the Rents.

 

10.5.                        Prior Approval for Actions Affecting Leases.
Mortgagor shall not, without the prior written consent of Mortgagee:

 

(a)                                  enter into any new lease agreement covering
all or any portion of the Mortgaged Property without Mortgagee’s prior written
consent, which may be granted or

 

withheld at the sole discretion of Mortgagee;

 

(b)                                 receive or collect Rents more than one month
in advance;

 

(c)                                  waive or release any obligation of any
tenant under the Leases except in the exercise of reasonable management
discretion in the ordinary course of business;

 

(d)                                 cancel, terminate or modify any of the
Leases, cause or permit any cancellation, termination or surrender of any of the
Leases, or commence any proceedings for dispossession of any tenant under any of
the Leases, except upon default by the tenant thereunder or in the exercise of
reasonable management discretion in the ordinary course of business;

 

(e)                                  renew or extend any of the Leases, except
pursuant to terms set forth in existing Leases; or

 

(f)                                    permit any assignment of the Leases by
tenants.

 

10.6.                         Mortgagee in Possession. Mortgagee’s acceptance of
this assignment shall not, prior to entry upon and taking possession of the
Mortgaged Property by Mortgagee, be deemed to

 

31

--------------------------------------------------------------------------------


 

constitute Mortgagee a “mortgagee in possession”, nor obligate Mortgagee to
appear in or defend any proceeding relating to any of the Leases or to the
Mortgaged Property, to take any action hereunder, expend any money, incur any
expenses, or perform any obligation or liability under the Leases, or assume any
obligation for any deposits delivered to Mortgagor by any lessee and not
delivered to Mortgagee. Mortgagee shall not be liable for any injury or damage
to person or property in or about the Mortgaged Property, except such damage or
injury caused solely by Mortgagee’s gross negligence or willful misconduct.

 

10.7.                         Appointment of Attorney. Mortgagor hereby appoints
Mortgagee its attorney-in-fact, coupled with an interest, empowering Mortgagee
to subordinate any Leases to this Mortgage to the extent permissible under the
Leases.

 

10.8.                         Indemnification. Mortgagor hereby indemnifies and
holds Mortgagee harmless from all costs, damages, expenses, liabilities and
losses incurred by Mortgagee arising from or in connection with any claims under
the Leases, including, without limitation, claims by tenants for security
deposits or for rental payments more than one (~) month in advance and not
delivered to Mortgagee, except to the extent caused solely by the gross
negligence or willful misconduct of Mortgagee. All amounts indemnified against
hereunder, including reasonable attorneys’ fees, if paid by Mortgagee shall bear
interest at the Default Rate, as defined in the Note, and shall be payable by
Mortgagor immediately upon demand and shall be secured hereby.

 

10.9.                         Records. Upon request by Mortgagee, Mortgagor
shall deliver to Mortgagee executed originals of all Leases and copies of all
records relating thereto.

 

10.10.                  Merger. There shall be no merger of the leasehold
estates, created by the Leases, with the fee estate of the Land without the
prior written consent of Mortgagee.

 

10.11.                  Right to Rely. Mortgagor hereby authorizes and directs
the tenants under the Leases to pay Rents to Mortgagee upon written demand by
Mortgagee to Mortgagor, without further consent of Mortgagor, and the tenants
may rely upon any written statement delivered by Mortgagee to the tenants. Any
such payment to Mortgagee shall constitute payment to Mortgagor under the
Leases.

 

ARTICLE XI

 

INTENTIONALLY DELETED

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1.                         Survival of Obligations. Each and all of the
Obligations shall survive the execution and delivery of the Loan Documents and
the consummation of the loan called for therein and shall continue in full force
and effect until the Indebtedness shall have been paid in full.

 

12.2.                         Recording and Filing. Mortgagor will cause the
Loan Documents and all amendments and supplements thereto and substitutions
therefor to be recorded, filed, re-recorded and refiled in

 

32

--------------------------------------------------------------------------------


 

such manner and in such places as Mortgagee shall reasonably request and will
pay all such recording, filing, re-recording and refiling taxes, fees and other
charges.

 

12.3.                        Notices. All notices or other communications
required or permitted to be given pursuant to this Mortgage shall be in writing
and shall be given and considered as properly given and received if given as
provided below; provided, however, that notice regarding any proposed
foreclosure sale shall be given pursuant to applicable Legal Requirements, if
different from the provisions below. Notice given pursuant to the Loan Documents
shall be effective on the earlier to occur of (a) receipt by the addressee or
(b) (i) two (2) business days following the deposit thereof in a post office or
other official depository under the regular care and custody of the United
States Postal Service, with postage prep aid and properly addressed, if sent by
registered or certified United States mail, or (ii) the business day following
the day such notice, properly addressed and with delivery charges prep aid, is
deposited with a nationally recognized overnight delivery service with delivery
instructions for next day delivery. For purposes of notice, the addresses of the
parties shall be as set forth in the opening recital herein; provided, however,
that Mortgagor and Mortgagee shall have the right to change their address for
notice hereunder to any other location within the continental United States by
the giving of 30 days’ notice to the other party in the manner set forth
hereinabove. A copy of any notice to Mortgagor of an Event of Default or event
or condition which may mature into an Event of Default, shall be sent to Robert
J. Rudnik, Esq., The Prime Group, Inc., 77 West Wacker Drive, Suite 4200,
Chicago, Illinois 60601 and to David Grossberg, Esq., Schiff, Hardin & Waite,
6600 Sears Tower, Chicago, Illinois 60606-6473.

 

12.4.                         Real Estate Taxes: Impositions. If required by
Mortgagee, by giving Mortgagor at least thirty (30) days prior written notice,
or if an Event of Default shall be in existence, Mortgagor shall pay to
Mortgagee, in advance, on the first day of each calendar month during the term
of the Note, an amount equal to one-twelfth of the annual real estate taxes
relating to the Mortgaged Property estimated by Mortgagee to be due for each
calendar year during the term of the Note. Thereafter, Mortgagor, at Mortgagee’s
request, shall also pay to Mortgagee, in advance, on the first day of each
calendar month commencing with the calendar month immediately following the
month in which Mortgagee’s request is made the Escrowed Funds in an amount equal
to the sum of one-twelfth of the annual Impositions (estimated wherever
necessary) to become due with respect to the Mortgaged Property for the year
during which such payment is so requested; provided, however, that Mortgagee
shall have the right to increase the amount of monthly payments of the
Impositions if such increase is necessary to provide for the full payment of the
Impositions when due and payable. In addition, if Mortgagee determines that any
amounts theretofore paid by Mortgagor are insufficient for the payment in full
of the Impositions when due and payable, Mortgagee shall notify Mortgagor of the
increased amounts required to provide a sufficient fund for the payment thereof
when due and payable, whereupon Mortgagor shall pay to Mortgagee within 10
business days thereafter the additional amount so stated in Mortgagee’s notice.
Upon any assignment of this Mortgage, Mortgagee shall have the right to pay over
the balance of the Escrowed Funds then in its possession to its assignee,
whereupon the Mortgagee shall then become completely released from all liability
with respect thereto. Upon payment of the Indebtedness and performance of the
Obligations, or at such earlier time as Mortgagee may elect, the balance of the
Escrowed Funds in its possession may be paid over to Mortgagor, and no other
party shall have any right or claim thereto. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right to apply the
Escrowed Funds to the payment of the Indebtedness without notice to Mortgagor,
and Mortgagee shall thereafter have the right to require Mortgagor, within 10
business days after Mortgagor’s receipt of demand therefor from Mortgagee, to
deposit with Mortgagee the amount of

 

33

--------------------------------------------------------------------------------


 

the Escrowed Funds so applied. The Escrowed Funds may, at the option of
Mortgagee, be repaid to Mortgagor in sufficient time to allow Mortgagor to
satisfy Mortgagor’s obligations under the Loan Documents to pay the Impositions
or may be paid by Mortgagee directly to the person or entities entitled thereto.
Notwithstanding anything to the contrary contained in this Paragraph 12.4 or
elsewhere in this Mortgage, Mortgagee hereby reserves the right to waive the
payment by Mortgagor to Mortgagee of the Escrowed Funds and, in the event
Mortgagee does so waive such payment, it shall be without prejudice to
Mortgagee’s right to insist, at any subsequent time or times, that such payments
be made in accordance herewith provided an Event of Default has occurred and is
continuing.

 

12.5.                         No Waiver. Any failure by Mortgagee to insist, or
any election by Mortgagee not to insist, upon strict performance by Mortgagor of
any of the terms, provisions or conditions of the Loan Documents shall not be
deemed to be a waiver of the same or of any other term, provision or condition
thereof, and Mortgagee shall have the right at any time, from time to time
thereafter, to insist upon strict performance by Mortgagor of any and all of
such terms, provisions and conditions.

 

12.6.                         Mortgagee’s Right to Pay Indebtedness and Perform
Obligations. If Mortgagor or any other party shall fail, refuse or neglect to
make any required payment of the Indebtedness or perform any of the Obligations
required by the Loan Documents, then at any time thereafter and without notice
or demand upon Mortgagor or any other party, and without waiving or releasing
any other right, remedy or recourse Mortgagee may have because of the same,
Mortgagee may (but shall not be obligated to) make such payment or perform such
act for the account of and at the expense of Mortgagor and shall have the right
to enter upon the Mortgaged Property for such purpose and to take all such
action thereon with respect to the Mortgaged Property as it may deem necessary
or appropriate. Mortgagor shall be obligated to repay Mortgagee for all sums
advanced by it pursuant to this Paragraph 12.6 and shall indemnify and hold
Mortgagee harmless from and against any and all loss, cost, expense, liability,
damage, claim and cause of action, including reasonable attorneys fees, incurred
or accruing by any acts performed by Mortgagee pursuant to the provisions of
this Paragraph 12.6 or by reason of any other provision of the Loan Documents,
except to the extent caused solely by the gross negligence or willful misconduct
of Mortgagee. All sums paid by Mortgagee pursuant to this Paragraph 12.6 and all
other sums extended by Mortgagee to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate of interest set
forth in the Note from the date of such payment or expenditure shall constitute
additions to the Indebtedness and Obligations, shall be secured by the Loan
Documents and shall be paid by Mortgagor to Mortgagee upon demand.

 

12.7.                         Covenants Running with the Land. All obligations
contained in the Loan Documents are intended by the parties to be and shall be
construed as covenants running with the Mortgaged Property. All of the
representations, warranties, covenants and agreements of Mortgagor set forth
herein (including, without limitation, all of the agreements by Mortgagor to
indemnify Mortgagee) shall survive the execution and delivery of this Mortgage,
any foreclosure of the lien of this Mortgage and any other acquisition of title
to the Mortgaged Property by Mortgagee.

 

12.8                           Successors and Assigns. This Mortgage is for the
sole benefit of Mortgagee, its successors and assigns, and Mortgagor, its
permitted successors and assigns, and is not for the benefit of any third party.
All of the terms of the Loan Documents shall apply to, be binding upon and inure
to the benefit of the parties thereto, their respective successors, assigns,
heirs and legal representatives and all other persons claiming by, through or
under them.

 

34

--------------------------------------------------------------------------------


 

12.9.                        Severability. The Loan Documents are intended to be
performed in accordance with, and only to the extent permitted by, all
applicable Legal Requirements. If any provision of any of the Loan Documents or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, neither the remainder of the
instrument in which such provision is contained nor the application of such
provision to other persons or circumstances or other instruments referred to
hereinabove shall be affected thereby, but rather, the same shall be enforced to
the greatest extent permitted by law.

 

12.10.                  Controlling Agreement. All agreements between Mortgagor
and Mortgagee, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of demand
or acceleration of the maturity of the Note or otherwise, shall the interest
contracted for, charged, received, paid or agreed to be paid to Mortgagee exceed
the maximum amount permissible under applicable law. If, from any circumstance
whatsoever, interest would otherwise be payable to Mortgagee in excess of the
maximum lawful amount, the interest payable to Mortgagee shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance
Mortgagee shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal of the Indebtedness
and not to the payment of interest, or if such excessive interest exceeds the
unpaid balance of principal of the Indebtedness, such excess shall be refunded
to Mortgagor. All interest paid or agreed to be paid to Mortgagee shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal so that the
interest on the Indebtedness for such full period shall not exceed the maximum
amount permitted by applicable law. Mortgagee hereby expressly disclaims any
intent to contract for, charge or receive interest in an amount which exceeds
the maximum amount of interest permitted by applicable law. This Paragraph shall
control all agreements between Mortgagor and Mortgagee.

 

12.11.                   Entire Agreement and Modification. The Loan Documents
contain the entire agreements between the parties relating to the subject matter
hereof and thereof, and all prior agreements relative thereto which are not
contained herein or therein are terminated. The Loan Documents may be amended,
revised, waived, discharged, released or terminated only by a written instrument
or instruments executed by the party against which enforcement of the amendment,
revision, waiver, discharge, release or termination is asserted. Any alleged
amendment, revision, waiver, discharge, release or termination which is not so
documented shall not be effective as to any party.

 

12.12.                   Counterparts. This Mortgage may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute but one instrument.

 

12.13.                   Applicable Law and Uniform Commercial Code. The Loan
Documents shall be governed by and construed according to the laws of the State
of Texas and the laws of the United States applicable to transactions in the
State of Texas, provided, however, that this Mortgage, to the extent it applies
to property located in the State of lllinois, shall be governed by the laws of
the State of Illinois and the laws of the United States applicable to
transactions in the State of Illinois.

 

12.14.                  Headings and General Application. The article, paragraph
and subparagraph entitlements hereof are inserted for convenience of reference
only and shall in no way affect, modify

 

35

--------------------------------------------------------------------------------


 

or define, or be used in construing, the text of such article, paragraph or
subparagraph. If the text requires, words used in the singular shall be read as
including the plural, and pronouns of any gender shall include all genders.

 

12.15.                  Sole Benefit. This instrument and the other Loan
Documents have been executed for the sole benefit of Mortgagor and Mortgagee and
the heirs, successors, assigns and legal representatives of Mortgagee. No other
party shall have rights thereunder nor be entitled to assume that the parties
thereto will insist upon strict performance of their mutual obligations
hereunder, any of which may be waived from time to time. Mortgagor shall have no
right to assign to any person or entity whatsoever, any of its rights under the
Loan Documents, including, without limitation, the right to receive advances
under the Note or otherwise.

 

12.16.                  Subrogation. If any or all of the proceeds of the
Indebtedness or the Obligations have been used to extinguish, extend or renew
any indebtedness heretofore existing against the Mortgaged Property or to
satisfy any indebtedness or obligation secured by a lien or encumbrance of any
kind (including liens securing the payment of any Impositions), such proceeds
have been advanced by Mortgagee at Mortgagor’s request, and, to the extent of
such funds so used, the Indebtedness and Obligations in this Mortgage shall be
subrogated to and extend to all of the rights, claims, liens, titles and
interests heretofore existing against the Mortgaged Property to secure the
indebtedness or obligation so extinguished, paid, extended or renewed, and the
former rights, claims, liens, titles and interests, if any, shall not be waived
but rather shall be continued in full force and effect and in favor of Mortgagee
and shall be merged with the lien and security interest created herein as
cumulative security for the repayment of the Indebtedness and satisfaction of
the Obligations.

 

12.17.                  Business or Commercial Purpose. Mortgagor warrants that
the extension of credit evidenced by the Note secured hereby is solely for
business or commercial purposes, other than agricultural purposes.

 

12.18.                  Jurisdiction and Venue. Courts within the State of Texas
shall have jurisdiction over any and all disputes between Mortgagor and
Mortgagee, whether at law or in equity, and the proper venue for any such
dispute shall be either the state or federal courts located in Dallas County,
Texas.; provided, however, as to matters relating to portions of the Mortgaged
Property located in the State of Illinois, courts within the State of Illinois
shall have jurisdiction and the proper venue there for shall be the state or
federal courts located in Kane County, Illinois.

 

12.19.                  Performance at Mortgagor’s Expense. The cost and expense
of performing or complying with any and all of the Obligations shall be borne
solely by Mortgagor, and no portion of such cost and expense shall be in any way
or to any extent credited against any installment on or portion of the
Indebtedness.

 

12.20.                  No Partnership. Nothing contained in the Loan Documents
is intended to, or shall be construed as, creating to any extent or in any
manner whatsoever, any partnership, joint venture or association between
Mortgagor and Mortgagee, or in any way make Mortgagee a co-principal with
Mortgagor with reference to the Mortgaged Property, and any inferences to the
contrary are hereby expressly negated.

 

12.21.                  Agents. Any right, remedy, privilege, duty or action
available to or to be performed by Mortgagee under the Loan Documents, if and to
the extent determined by Mortgagee, may be

 

36

--------------------------------------------------------------------------------


 

exercised or performed by any agent, attorney, correspondent or other
representative of Mortgagee.

 

12.22.                  Credit Reports. Mortgagor hereby authorizes Mortgagee to
obtain from time to time credit reports through reputable credit reporting
agencies relating to Mortgagor and any of the partners in Mortgagor.

 

12.23.                  Disposition of Mortgaged Property. Leases. or Beneficial
Interest in Mortgagor. Except as otherwise expressly provided herein, upon the
sale, exchange, assignment, conveyance or other disposition (herein collectively
called “Disposition”) of all or any portion of the Mortgaged Property (or any
interest therein), or of all or any part of the beneficial ownership interest in
Mortgagor, an Event of Default shall be deemed to have occurred and Mortgagee
may, at Mortgagee’s option, enforce any and all of Mortgagee’s rights, remedies
and recourses available upon the occurrence of an Event of Default; provided,
however, Mortgagee shall not enforce such rights, remedies and recourses if
Mortgagee consents in writing to the Disposition in question. It is expressly
agreed that in connection with determining whether to grant or withhold such
consent to each such Disposition, Mortgagee may, inter alia, (a) consider (based
upon Mortgagee’s then current criteria for approving borrowers for mortgage
loans similar to the Loan) the financial strength and experience of the party to
whom such Disposition will be made and its management ability with respect to
the Mortgaged Property, (b) consider whether or not the security for payment of
the Indebtedness and the performance of the Obligations, or Mortgagee’s ability
to enforce its rights, remedies and recourses with respect to such security,
will be impaired in any way by the proposed Disposition, (c) require as a
condition to granting such consent, an increase in the rate of interest payable
under the Note (subject to the provisions of Paragraph 12.10 hereof), (d)
require that Mortgagee be reimbursed for all reasonable costs and expenses
incurred by Mortgagee in investigating the financial strength, experience and
management ability of the party to whom such Disposition will be made and in
determining whether Mortgagee’s security will be impaired by the proposed
Disposition, (e) require the payment to Mortgagee of a transfer fee to cover the
reasonable cost of documenting the Disposition in its records on the date of
closing of such Disposition (subject to the provisions of Paragraph 12.10
hereof), (f) require the payment of its reasonable attorney’s fees in connection
with such Disposition, (g) require the express assumption of payment of the
Indebtedness and performance of the Obligations by the party to whom such
Disposition will be made (with or without the release  of Mortgagor from
liability for such Indebtedness and Obligations), (h) require the execution of
assumption agreements, modification agreements, supplemental security documents
and financing statements satisfactory in form and substance to Mortgagee, (i)
require endorsements (to the extent available under applicable law) to any
existing mortgage title insurance policies insuring Mortgagee’s liens and
security interests covering the Mortgaged Property or new mortgage title
policies, (3) require additional security for the payment of the Indebtedness
and performance of the Obligations, and (k) shorten the stated term of the Note
or otherwise rearrange the payment terms of the Note.

 

12.24.                  Environmental Matters.

 

(a)                                  Mortgagee shall have the right, at any time
so long as any part of the Note shall remain unpaid, to inspect the Mortgaged
Property or any part thereof during reasonable hours and upon reasonable notice
to Mortgagor to determine if any environmental hazard is present or is
threatening to be created which will impair the value of the Mortgaged Property.
Mortgagee may conduct any test or investigation, or collect any samples of
materials from on, about, or under the Mortgaged Property reasonably necessary
to determine whether such

 

37

--------------------------------------------------------------------------------


 

hazards might exist so long as it uses reasonable efforts not to interfere with
Mortgagor’s use of Mortgaged Property.

 

(b)                                 So long as any part of the Note remains
unpaid, Mortgagor shall not knowingly allow any activity to be conducted on the
Mortgaged Property or any use to be made of the Mortgaged Property which
presents a high risk of environmental contamination in violation of any
Applicable Environmental Law, including but not limited to:

 

(1) Chemical manufacturing or storage;

 

(2) Operation of any hazardous waste handling or recycling facility; and

 

(3) Underground storage of petroleum products.

 

12.25.                  Joint and Several Liability. If Mortgagor consists of
more than one party, the Obligations and the obligation to repay the
Indebtedness as contained herein shall be the joint and several obligations of
each of such parties.

 

12.26.                  Sole Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

12.27.                  Partial Releases. If Mortgagee consents to the sale of
any portion of the Mortgaged Property, which consent may be granted or withheld
at the sole discretion of Mortgagee, the portion of the Mortgaged Property so
sold will be released from the lien of this Mortgage, at the expense of
Mortgagor, upon a sale thereof upon the following terms and conditions:

 

(a)                                     Mortgagor shall be obligated to provide
to Mortgagee substitute collateral acceptable to Mortgagee in its sole
discretion (such as, without limitation, a certificate(s) of deposit issued by a
bank or banks and on terms acceptable to Mortgagee which would be pledged to
Mortgagee (and as to which Mortgagee will be granted a first priority and the
only security interest) by documents as required by Mortgagee) as security for
the Indebtedness and Obligations, which substitute collateral must have a value,
as determined by Mortgagee in its sole discretion, equal to one hundred percent
(100%) of the net sales proceeds for the portion of the Mortgaged Property being
so sold, with such net sales proceeds being equal to the gross sales price (as
such gross sales price is consented to by Mortgagee in its sole discretion) for
such portion of the Mortgaged Property so sold less only (i) reasonable and
normal closing costs paid to unrelated third parties, as reasonably consented to
by Mortgagee, (ii) bona fide real estate commissions paid to persons or entity
not affiliated with Mortgagor or any direct or indirect owner of an interest in
Mortgagor, as provided in the Amended and Restated Agreement and Assignment of
Net Profits Interest, of even date herewith, by and among Mortgagor, Mortgagee
and certain other parties, and (iii) the amount of the Prior Indebtedness
secured by the portion of the Mortgaged Property so sold which is required by
the holder of such Prior Indebtedness to be paid to such holder as a result of
such sale;

 

38

--------------------------------------------------------------------------------


 

provided, however, that Mortgagee will not require Mortgagor to so provide
substitute collateral to the extent all such substitute collateral then held by
Mortgagee has a value, as determined by Mortgagee, in excess of the then unpaid
principal balance of the Loan, all then accrued and unpaid interest thereon, all
interest thereafter to accrue thereon up to the maturity date of the Loan, as
such maturity date may be extended as provided in the Loan Agreement, plus an
additional amount as reasonably determined by Mortgagee to cover other costs
that may be or become due in regard to the Loan and interest that will accrue
subsequent to such maturity date, as it may be so extended, if the Loan is not
paid as it comes due.

 

12.28                     Business Loan. It is understood and agreed that the
Loan evidenced by the Note and secured hereby is a business loan within the
purview of Section 205/4 of Chapter 815 of Illinois Complied Statutes (or any
substitute, amended, or replacement statutes) transacted solely for the purpose
of carrying on or acquiring the business of the Mortgagor or, if the Mortgagor
is a trustee, for the purpose of carrying on or acquiring the business of the
beneficiaries of the Mortgagor as contemplated by said Section.

 

12.29                     Maximum Indebtedness Hereby Secured and Future
Advances. In no event shall the Indebtedness hereby secured exceed two times the
stated principal amount of the Note. This Mortgage secures the repayment of all
advances that Mortgagee may extend to Mortgagor under the Note, and secures not
only existing indebtedness, but also secures future advances, with interest
thereon, whether such advances are obligatory or to be made at the option of
Mortgagee, to the same extent as if such future advances were made on the date
of the execution of this Mortgage, and although there may be no indebtedness
outstanding at the time any advance is made.

 

EXECUTED by the undersigned on the date acknowledged, to be effective as of the
27th day of October, 1999.

 

 

 

MORTGAGOR:

 

 

 

HUNTLEY DEVELOPMENT LIMITED
PARTNERSHIP, an Illinois limited partnership

 

By:

Huntley Development Company, its Managing General
Partner

 

 

 

 

 

By:

 

 

 

 

Name:

Robert J. Rudnik

 

Title:

Vice President

 

39

--------------------------------------------------------------------------------